Exhibit 10.1

Execution Version

SEPARATION AND DISTRIBUTION AGREEMENT

by and among

COGINT, INC.

and

RED VIOLET, INC.

Dated as of February 27, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS      1   ARTICLE II THE INTERNAL
REORGANIZATION      8  

Section 2.1

 

Internal Reorganization

     8  

Section 2.2

 

Consents

     8  

Section 2.3

 

Termination of Intercompany Agreements; Settlement of Intercompany Accounts

     9  

Section 2.4

 

No Representations and Warranties

     10   ARTICLE III CLOSING OF THE INTERNAL REORGANIZATION      11  

Section 3.1

 

Business Transfer Time

     11  

Section 3.2

 

Business Transfer Time Deliveries

     12   ARTICLE IV THE SPIN-OFF      12  

Section 4.1

 

Consummation of Spin-Off

     12  

Section 4.2

 

Manner of Spin-Off

     12  

Section 4.3

 

Cooperation and Filings Prepared in Connection with the Spin-Off

     13  

Section 4.4

 

Conditions to the Spin-Off

     14  

Section 4.5

 

Additional Matters

     14  

Section 4.6

 

Release of Guarantees or Indemnity

     15  

Section 4.7

 

Election of SpinCo Officers and Directors

     15  

Section 4.8

 

Acknowledgement Regarding Data

     15   ARTICLE V MUTUAL RELEASES; INDEMNIFICATION      16  

Section 5.1

 

Release of Pre-Business Transfer Time Claims

     16  

Section 5.2

 

Indemnification by the SpinCo Group

     17  

Section 5.3

 

Indemnification by Cogint

     17  

Section 5.4

 

Indemnification Obligations Net of Insurance Proceeds and Other Amounts; No
Right to Subrogation

     18  

Section 5.5

 

Procedures for Defense, Settlement and Indemnification of Third-Party Claims

     18  

Section 5.6

 

Additional Matters

     19  

Section 5.7

 

Contribution

     20  

Section 5.8

 

Exclusive Remedy

     20  

Section 5.9

 

Survival of Indemnities

     20  

Section 5.10

 

Limitations of Liability

     20   ARTICLE VI ADDITIONAL AGREEMENTS      21  

Section 6.1

 

Further Assurances

     21  

Section 6.2

 

Agreement for Exchange of Information

     21  

Section 6.3

 

Ownership of Information

     21  



--------------------------------------------------------------------------------

         Page  

Section 6.4

 

Compensation for Providing Information

     21  

Section 6.5

 

Record Retention

     22  

Section 6.6

 

Other Agreements Providing for Exchange of Information

     22  

Section 6.7

 

Production of Witnesses; Records; Cooperation

     22  

Section 6.8

 

Privilege; Conflicts of Interest

     22  

Section 6.9

 

Insurance

     23  

Section 6.10

 

Confidentiality

     24  

Section 6.11

 

Non-Solicitation

     26  

Section 6.12

 

Directors’ and Officers’ Exculpation, Indemnification and Insurance

     27   ARTICLE VII MISCELLANEOUS      28  

Section 7.1

 

Expenses

     28  

Section 7.2

 

Entire Agreement

     28  

Section 7.3

 

Governing Law

     29  

Section 7.4

 

Characterization of Payments

     29  

Section 7.5

 

Notices

     29  

Section 7.6

 

Priority of Agreements

     30  

Section 7.7

 

Amendments and Waivers

     30  

Section 7.8

 

Termination

     30  

Section 7.9

 

Assignability

     31  

Section 7.10

 

Parties in Interest

     31  

Section 7.11

 

Interpretation

     31  

Section 7.12

 

Severability

     32  

Section 7.13

 

Captions; Counterparts

     32  

Section 7.14

 

Jurisdiction; Consent to Jurisdiction

     32  

Section 7.15

 

Specific Performance

     33   Exhibit A  

Form of Amended and Restated Certificate of Incorporation

   Exhibit B  

Form of Amended and Restated Bylaws

   SCHEDULES    Schedule 1.1  

Cogint Balance Sheet

   Schedule 1.2  

SpinCo Assumed Liabilities

   Schedule 1.3  

SpinCo Balance Sheet

   Schedule 1.4  

SpinCo Transferred Assets

   Schedule 2.1(a)  

Internal Reorganization Plan and Structure

   Schedule 4.3(f)  

Interim Operations

   Schedule 4.6  

Guarantees

   Schedule 4.7  

Officers and Directors of SpinCo

  



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

THIS SEPARATION AND DISTRIBUTION AGREEMENT, dated as of February 27, 2018 (this
“Agreement”), is entered into by and among Cogint, Inc., a Delaware corporation
(“Cogint”), and Red Violet, Inc., a Delaware corporation and a wholly-owned
Subsidiary of Cogint (“SpinCo”). Each of the foregoing parties is referred to
herein as a “Party” and collectively as the “Parties.” Capitalized terms used in
this Agreement and not otherwise defined have the meanings ascribed to such
terms in Article I of this Agreement.

RECITALS

WHEREAS, Cogint, acting through itself and its direct and indirect Subsidiaries,
currently conducts the Fluent Business and the IDI Business;

WHEREAS, the board of directors of Cogint (“Cogint Board”) has determined that
it is appropriate, desirable and in the best interests of Cogint and its
stockholders to separate the Fluent Business from the IDI Business;

WHEREAS, in furtherance of the foregoing, on the terms and subject to the
conditions contained herein, Cogint shall separate the operations of the IDI
Business from the operations of the Fluent Business (the “Internal
Reorganization”) and consummate the Spin-Off (as hereafter defined), all as more
fully described in this Agreement and the agreements and actions contemplated
hereby;

WHEREAS, Cogint has caused SpinCo to be formed in order to facilitate the
Internal Reorganization and Spin-Off;

WHEREAS, Cogint currently owns all of the issued and outstanding shares of
common stock, par value $0.001 per share, of SpinCo (the “SpinCo Common Stock”);

WHEREAS, after the Internal Reorganization, Cogint shall distribute, on a pro
rata basis, all of the issued and outstanding shares of SpinCo Common Stock
owned by Cogint to the holders of shares of common stock, par value $0.0005 per
share, of Cogint (“Cogint Common Stock”) as of the Record Date and holders of
other securities of Cogint (the “Spin-Off”), all in accordance with this
Agreement; and

WHEREAS, it is appropriate and desirable to set forth the principal corporate
actions required to effect the Internal Reorganization and the Spin-Off and to
set forth certain other agreements that will, following the Spin-Off, govern
certain matters relating to the Internal Reorganization and the Spin-Off and the
relationship of Cogint, SpinCo and their respective Affiliates.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound the Parties
agree as follows:

ARTICLE I

DEFINITIONS

As used herein, the following terms have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition and the definitions of “Cogint Group”
and “SpinCo Group”, the term “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the



--------------------------------------------------------------------------------

possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by Contract or otherwise. It is expressly agreed
that, from and after the Business Transfer Time and for purposes of this
Agreement and the other Ancillary Agreements, no member of the SpinCo Group
shall be deemed to be an Affiliate of any member of the Cogint Group, and no
member of the Cogint Group shall be deemed to be an Affiliate of any member of
the SpinCo Group.

“Agent” means Continental Stock Transfer & Trust Company.

“Ancillary Agreements” means the Employee Matters Agreement, the Tax Matters
Agreement, the Transition Services Agreement, and any other instruments,
assignments, documents and agreements executed in connection with the
implementation of the transactions contemplated by this Agreement, including all
annexes, exhibits, schedules, attachments and appendices thereto.

“Assets” means all assets, properties, claims and rights of any kind, nature and
description, whether real, personal or mixed, tangible or intangible, whether
accrued, contingent or otherwise, and wherever situated and whether or not
recorded or reflected, or required to be recorded or reflected, on the books of
any Person.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which the Federal Reserve Bank of New York is closed.

“Code” means the Internal Revenue Code of 1986, as amended.

“Cogint Assets” means:

(a)    all interests of Fluent and its Subsidiaries;

(b)    (i) all Assets reflected as assets of Cogint and the other Cogint
Entities on the Cogint Balance Sheet and (ii) any Assets acquired by or for
Cogint or any other Cogint Entity subsequent to the date of the Cogint Balance
Sheet that, had they been acquired on or before such date and owned as of such
date, would have been reflected on the Cogint Balance Sheet if prepared on a
consistent basis, after taking into account any dispositions of any such Assets
subsequent to the date of the Cogint Balance Sheet; and

(c)    all other Assets owned or held immediately prior to the Spin-Off (after
giving effect to the Internal Reorganization) by Cogint or any of its
Subsidiaries (excluding, for the avoidance of doubt, SpinCo and its
Subsidiaries).

For the avoidance of doubt, the Cogint Assets shall include all assets of or
relating to any Cogint Benefit Plan, except to the extent expressly transferred
under the Employee Matters Agreement (including to the SpinCo Entities), but
shall not include the SpinCo Assets or any items expressly governed by the Tax
Matters Agreement.

“Cogint Balance Sheet” means the pro forma consolidated balance sheet of Cogint,
including the notes thereto, set forth in Schedule 1.1 hereof, which has been
prepared as of the same date as the SpinCo Balance Sheet, that gives effect to
the Internal Reorganization and the Spin-Off.

“Cogint Benefit Plan” has the meaning set forth in the Employee Matters
Agreement.

“Cogint Entities” means the members of the Cogint Group.

“Cogint Group” means Cogint and each of its Subsidiaries, but excluding any
member of the SpinCo Group.

 

2



--------------------------------------------------------------------------------

“Cogint Indemnitees” means each Cogint Entity, its Affiliates, and all Persons
who are or have been stockholders, directors, partners, managers, managing
members, officers, agents or employees of a Cogint Entity or any of its
Affiliates (in each case, in their respective capacities as such), in each case,
together with their respective heirs, executors, administrators, successors and
assigns.

“Cogint Liabilities” means the Liabilities of the Cogint Group, including
(a) all Liabilities primarily arising from or primarily related to the Fluent
Business, (b) all Liabilities reflected as Liabilities of Cogint and the other
Cogint Entities on the Cogint Balance Sheet and any Liabilities of Cogint or any
other Cogint Entity accrued subsequent to the date of the Cogint Balance Sheet
that, had they accrued on or before such date and been outstanding as of such
date, would have been reflected on the Cogint Balance Sheet if prepared on a
consistent basis, after taking into account the satisfaction of any such
Liabilities subsequent to the date of the Cogint Balance Sheet, (c) all
Liabilities related to any Transaction Litigation, including with respect to
directors and officers of Cogint related thereto and (d) all Liabilities of
Cogint and its Subsidiaries arising from or relating the businesses and
operations (whether or not such businesses or operations are or have been
terminated, divested or discontinued) conducted prior to the Business Transfer
Time by Cogint and its Subsidiaries (other than any SpinCo Assumed Liabilities);
provided, that “Cogint Liabilities” shall not include (x) Taxes, which shall be
governed by the Tax Matters Agreement or (y) any SpinCo Liabilities.

“Cogint Tech” means Cogint Technologies, LLC, a Delaware limited liability
company.

“Company Restricted Stock Unit” means any restricted stock units outstanding
under (a) the Cogint, Inc. (f/k/a Tiger Media, Inc. f/k/a Search Media Holdings
Limited) Amended and Restated 2008 Share Incentive Plan, as amended, (b) the
Cogint, Inc. (f/k/a IDI, Inc.) 2015 Stock Incentive Plan, as amended, or (c) any
other plan or agreement.

“Company Warrant” means any outstanding warrant to purchase shares of Cogint
Common Stock.

“Consent” means any consent, approval, order or authorization of, filing or
registration with, or notification to, any Person.

“Contract” means any written contract, subcontract, instrument, warranty,
option, note, bond, mortgage, indenture, lease, license, sublicense, sales or
purchase order or other legally binding obligation, commitment, agreement,
arrangement or understanding, in each case as amended and supplemented from time
to time.

“Derivative Securities” means any options, warrants or other rights or binding
arrangements or commitments to acquire from Cogint, or that obligate Cogint to
issue, any Cogint Common Stock, or any securities convertible into or
exchangeable for shares of Cogint Common Stock.

“Employee Matters Agreement” means the Employee Matters Agreement dated as of
the date hereof, by and between Cogint and SpinCo.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fluent” means Fluent LLC, a Delaware limited liability company

“Fluent Business” means the business of providing digital advertising and
marketing services and solutions on behalf of advertisers, publishers, and
advertising agencies, as conducted by Fluent and its Subsidiaries, whether
before, at, or after the Business Transfer Time, in each case, other than the
IDI Business.

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” means any government, governmental or
quasi-governmental authority, or any regulatory entity or body, department,
commission, board, agency, instrumentality, taxing authority, political
subdivision, bureau, and any court, tribunal, or judicial body, in each case
whether supranational, national, federal, state, municipal, county or
provincial, and whether local or foreign.

“Group” means the Cogint Group or the SpinCo Group, as the context requires.

“Group Entities” means the members of the Cogint Group or the SpinCo Group, as
the context requires.

“IDI Business” means (a) the risk management business of the SpinCo Group
(b) any other business conducted by any member of the SpinCo Group and (c) any
other business conducted primarily through the use of SpinCo Assets, whether
before, at or after the Business Transfer Time.

“IDI Holdings” means IDI Holdings, LLC, a Delaware limited liability company.

“IDI Verified” means IDI Verified, LLC, a Delaware limited liability company.

“Indebtedness” means any of the following Liabilities or obligations, with
respect to any Group: (i) indebtedness for borrowed money (including any
principal, premium, accrued and unpaid interest, related expenses, prepayment
penalties, commitment and other fees); (ii) Liabilities evidenced by bonds,
debentures, notes, or other debt securities; (iii) Liabilities evidencing
amounts drawn on letters of credit or banker’s acceptances or similar items;
(iv) Liabilities related to the deferred purchase price of property or services
(including any seller notes or earn out obligations) other than those trade
payables incurred in the ordinary course of business; (v) Liabilities arising
from overdrafts; (vi) Liabilities pursuant to capitalized leases that should be,
in accordance with GAAP, recorded as capital leases; (vii) Liabilities pursuant
to conditional sale or other title retention agreements; (viii) Liabilities
arising out of interest rate and currency swap arrangements and any other
arrangements designed to provide protection against fluctuations in interest or
currency rates; and (ix) indebtedness of others guaranteed by such Person or any
of its Subsidiaries or secured by any lien or encumbrance on the assets of such
Person or any of its Subsidiaries.

“Information” means information, including books and records, whether or not
patentable or copyrightable, in written, oral, electronic or other tangible or
intangible forms, stored in any medium, including studies, reports, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

“Insurance Proceeds” means those monies: (a) received by an insured from any
insurance carrier or program; (b) paid by any insurance carrier on behalf of an
insured or program; or (c) received (including by way of set-off) from any third
party in the nature of insurance, contribution or indemnification in respect of
any Liability, in each case, net of any deductible or retention amount or any
other third-party costs or expenses incurred by the Indemnitor in obtaining such
recovery, including any increased insurance premiums.

“Interactive Data” means Interactive Data, LLC, a Delaware limited liability
company.

“Intercompany Agreements” means Contracts between or among any SpinCo Entity, on
the one hand, and any Cogint Entity, on the other hand.

“Law” shall mean any and all applicable federal, state, local, municipal,
foreign or other law, statute, constitution, ordinance, code, regulation, ruling
or other legal requirement enacted, adopted, implemented or otherwise in effect
by or under the authority of any Governmental Authority.

 

4



--------------------------------------------------------------------------------

“Legal Proceeding” means any claim, action, charge, lawsuit, litigation,
arbitration, hearing or proceeding that has been made public or of which written
notice has been received, administrative enforcement proceeding or other
similarly formal legal proceeding (including civil, criminal, administrative or
appellate proceeding) commenced, brought, conducted or heard by or pending
before any Governmental Authority, arbitrator, mediator or other tribunal.

“Liabilities” means any and all debts, obligations and other liabilities,
including all contractual obligations, whether absolute or contingent, inchoate
or otherwise, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising, and including those arising under
any pending, threatened or contemplated Legal Proceeding (including the costs
and expenses of demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’ fees and any and all costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any such pending, threatened or contemplated Legal Proceeding), any Law, order
or consent decree of any Governmental Authority or any award of any arbitrator
of any kind, in each case, whether or not recorded or reflected or required to
be recorded or reflected on the books and records or financial statements of any
Person.

“National Securities Exchange” means a securities exchange that has registered
with the SEC under Section 6 of the Exchange Act, including the NASDAQ Capital
Market.

“Person” means any individual, corporation (including any non-profit
corporation), limited liability company, joint stock company, general
partnership, limited partnership, limited liability partnership, estate, trust,
firm, Governmental Authority or other enterprise, association, organization,
entity or “group” (as defined in Section 13(d)(3) of the Exchange Act).

“Record Date” means the close of business on the date to be determined by the
Cogint Board as the record date for determining stockholders of Cogint entitled
to receive shares of SpinCo Common Stock in the Spin-Off.

“Record Holders” means the holders of Cogint Common Stock on the Record Date.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Spin-Off Date” means the date on which the Spin-Off to Cogint’s stockholders is
effective pursuant to the terms of this Agreement, as determined by the Cogint
Board.

“SpinCo Assets” means:

(a)    the SpinCo Transferred Assets;

(b)    all interests of the SpinCo Subsidiaries immediately prior to the
Spin-Off (after giving effect to the Internal Reorganization);

(c)    (i) all Assets reflected as assets of SpinCo and the other SpinCo
Entities on the SpinCo Balance Sheet and (ii) any Assets acquired by or for
SpinCo or any other SpinCo Entity subsequent to the date of the SpinCo Balance
Sheet that, had they been acquired on or before such date and owned as of such
date, would have been reflected on the SpinCo Balance Sheet if prepared on a
consistent basis, after taking into account any dispositions of any such Assets
subsequent to the date of the SpinCo Balance Sheet; and

(d)    all other Assets not expressly covered in clauses (a) through (c) of this
definition of “SpinCo Assets” that are owned, in whole or in part, by any SpinCo
Entity immediately prior to the Spin-Off (after giving effect to the Internal
Reorganization) other than any Cogint Assets.

 

5



--------------------------------------------------------------------------------

For the avoidance of doubt, the SpinCo Assets shall not include the Cogint
Assets or any items expressly governed by the Tax Matters Agreement.

“SpinCo Assumed Liabilities” means the Liabilities listed in Schedule 1.2 and
the Liabilities expressly assumed by or assigned to a member of the SpinCo Group
under the Employee Matters Agreement.

“SpinCo Balance Sheet” means the pro forma consolidated balance sheet of SpinCo,
including the notes thereto, set forth in Schedule 1.3 hereof, which has been
prepared as of the same date as the Cogint Balance Sheet, that give effect to
the Internal Reorganization and the Spin-Off, and prepared on a consistent basis
with, the Cogint Balance Sheet.

“SpinCo Entities” means the members of the SpinCo Group.

“SpinCo Group” means SpinCo and the SpinCo Subsidiaries.

“SpinCo Indemnitees” means each SpinCo Entity, its Affiliates, and all Persons
who are or have been stockholders, directors, partners, managers, managing
members, officers, agents or employees of a SpinCo Entity or any of its
Affiliates (in each case, in their respective capacities as such), in each case,
together with their respective heirs, executors, administrators, successors and
assigns.

“SpinCo Liabilities” means the Liabilities of the SpinCo Group, including
(a) all Liabilities primarily arising from or primarily relating to the IDI
Business, (b) all Liabilities reflected as Liabilities of the SpinCo Entities on
the SpinCo Balance Sheet and any Liabilities of any SpinCo Entity accrued
subsequent to the date of the SpinCo Balance Sheet that, had they accrued on or
before such date and been outstanding as of such date, would have been reflected
on the SpinCo Balance Sheet if prepared on a consistent basis, after taking into
account the satisfaction of any such Liabilities subsequent to the date of the
SpinCo Balance Sheet, and (c) the SpinCo Assumed Liabilities; provided, that
“SpinCo Liabilities” shall not include Taxes, which shall be governed by the Tax
Matters Agreement.

“SpinCo Subsidiaries” means all direct and indirect Subsidiaries of SpinCo,
after giving effect to the Internal Reorganization, which shall include IDI
Holdings, Cogint Tech, IDI Verified, Interactive Data, Red Violet Blockchain and
Analytical Solutions, LLC, and Forewarn, LLC.

“SpinCo Transferred Assets” means the Assets listed in Schedule 1.4 and any
Asset transferred to any member of the SpinCo Group by the Cogint Group under
the Employee Matters Agreement.

“Subsidiary” of any Person means (i) a corporation more than 50% of the combined
voting power of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person
or by such Person and one or more other Subsidiaries of such Person; (ii) a
partnership of which such Person or one or more other Subsidiaries of such
Person or such Person and one or more other Subsidiaries thereof, directly or
indirectly, is the general partner and has the power to direct the policies,
management and affairs of such partnership; (iii) a limited liability company of
which such Person or one or more other Subsidiaries of such Person or such
Person and one or more other Subsidiaries of such Person, directly or
indirectly, is the managing member (or has the right to appoint a majority of
the manager(s) of such company) and has the power to direct the policies,
management and affairs of such company; or (iv) any other Person (other than a
corporation, partnership or limited liability company) in which such Person or
one or more other Subsidiaries of such Person or such Person and one or more
other Subsidiaries of such Person, directly or indirectly, has at least a
majority ownership and the power to direct the policies, management and affairs
thereof.

“Tax” or “Taxes” has the meaning set forth in the Tax Matters Agreement.

“Tax Matters Agreement” means the Amended and Restated Tax Matters Agreement
dated as of the date hereof by and between Cogint and SpinCo.

 

6



--------------------------------------------------------------------------------

“Tax Return” has the meaning set forth in the Tax Matters Agreement.

“Transaction Litigation” means any Legal Proceeding commenced or threatened
against Cogint or any of its Subsidiaries or Affiliates, or otherwise relating
to, involving or affecting Cogint or any of its Subsidiaries or Affiliates, in
each case in connection with, arising from or otherwise relating to (i) the
Business Combination Agreement, dated as of September 6, 2017, by and between
BlueFocus International Limited and Cogint, (ii) the Spin-Off or (iii) any other
transaction contemplated by this Agreement or the Ancillary Agreements,
including any Legal Proceeding alleging or asserting any misrepresentation or
omission in the SpinCo Registration Statement (including the Information
Statement forming a part thereof).

“Transition Services Agreement” means the Transition Services Agreement dated as
of the date hereof by and between Cogint and SpinCo.

TERMS DEFINED IN THIS AGREEMENT

 

Agreement    Preamble Business Transfer Time    Section 3.1 CFO Certificate   
Section 2.1(f) Charter Amendment    Schedule 2.1(a) Cogint    Preamble Cogint
Board    Recitals Cogint Common Stock    Recitals Cogint Confidential
Information    Section 6.10(b) Cogint Group Employees    Section 6.11(a) Cogint
Released Persons    Section 5.1(a) Contributed Cash    Section 2.1(f) D&O
Insurance    Section 6.12(c) Guarantee    Section 4.6(a) Indemnified Persons   
Section 6.12(a) Indemnitee    Section 5.4(a) Indemnitor    Section 5.4(a)
Indemnity Payment    Section 5.4(a) Internal Reorganization    Recitals
Management Employment Agreements    Schedule 1.4 Omitted Services   
Section 4.3(b) Pre-Spin-Off Insurance Claims    Section 6.9(b) Pre-Spin-Off
Insurance Policies    Section 6.9(a) Representatives    Section 6.10(a) Service
Provider    Section 4.3(b) Service Recipient    Section 4.3(b) Shared Data   
Section 4.8 Spin-Off    Recitals Spin-Off Ratio    Section 4.2(a) SpinCo   
Preamble SpinCo Common Stock    Recitals SpinCo Confidential Information   
Section 6.10(a) SpinCo Group Employees    Section 6.11(b) SpinCo Registration
Statement    Section 4.3(a) SpinCo Released Persons    Section 5.1(b) Step Plan
   Section 2.1(a) Third-Party Claim    Section 5.5(a) Third-Party Proceeds   
Section 5.4(a)

 

7



--------------------------------------------------------------------------------

ARTICLE II

THE INTERNAL REORGANIZATION

Section 2.1    Internal Reorganization. Except as provided in Section 2.2(b) and
subject to the terms and conditions of this Agreement and effective as of the
Business Transfer Time, to the extent not previously effected:

(a)    the Parties shall cause the Internal Reorganization to be completed,
subject to Section 2.2(b), in all respects in accordance with the plan and
structure set forth on Schedule 2.1(a) (such plan and structure, the “Step
Plan”);

(b)    the Parties shall execute and deliver, or cause the execution and
delivery of, such bills of sale, quitclaim deeds, stock powers, certificates of
title, assignments of contracts and other instruments of transfer, conveyance
and assignment and take such other corporate actions as are necessary to
transfer to the SpinCo Group all of the right, title and interest to all SpinCo
Assets and take all actions necessary to cause the SpinCo Group to assume all of
the SpinCo Assumed Liabilities, in each case, in form and substance reasonably
acceptable to each Party;

(c)    the Parties shall execute and deliver, or cause the execution and
delivery of, such bills of sale, quitclaim deeds, stock powers, certificates of
title, assignments of contracts and other instruments of transfer, conveyance
and assignment and take such other corporate actions as are necessary to
transfer to the Cogint Group all of the right, title and interest to all Cogint
Assets, in each case, in form and substance reasonably acceptable to each Party;

(d)    in the event that at any time or from time to time (whether prior to, at
or after the Business Transfer Time), any member of the Cogint Group or the
SpinCo Group, respectively, is the owner of, receives or otherwise comes to
possess any SpinCo Asset or Cogint Asset, as the case may be, or any SpinCo
Assumed Liability that is allocated to a member of the other Group pursuant to
this Agreement or any Ancillary Agreement, the applicable Person shall promptly
transfer, or cause to be transferred, such SpinCo Asset, Cogint Asset, or SpinCo
Assumed Liability to the Person so entitled thereto or responsible therefor, and
such Person shall assume the same, as applicable. Prior to any such transfer,
such SpinCo Asset, Cogint Asset, or SpinCo Assumed Liability shall be held in
accordance with Section 2.2(b);

(e)    no later than 7:00 pm Eastern Time on the Business Day immediately prior
to the Business Transfer Time, SpinCo shall deliver to Cogint, a certificate of
the Chief Financial Officer of SpinCo (the “CFO Certificate”) setting forth the
amount of cash up to $20 million to be contributed to SpinCo in accordance with
the Internal Reorganization (the “Contributed Cash”);

(f)    SpinCo hereby waives compliance by each and every member of the Cogint
Group with the requirements and provisions of any “bulk-sale” or “bulk-transfer”
Laws of any jurisdiction that may otherwise be applicable with respect to the
transfer or sale of any or all of the SpinCo Assets to any member of the SpinCo
Group; and

(g)    Cogint hereby waives compliance by each and every member of the SpinCo
Group with the requirements and provisions of any “bulk-sale” or “bulk-transfer”
Laws of any jurisdiction that may otherwise be applicable with respect to the
transfer or sale of any or all of the Cogint Assets to any member of the Cogint
Group.

Section 2.2    Consents.

(a)    To the extent that the consummation of the Internal Reorganization or the
Spin-Off requires any Consents from any third parties (including any
Governmental Authorities), each Party shall use its reasonable best efforts to
obtain promptly such Consents; provided, that with respect to Consents from
third parties (other

 

8



--------------------------------------------------------------------------------

than Governmental Authorities) required under existing Contracts, such efforts
shall not include any requirement or obligation to make any payment to any such
third party or assume any Liability not otherwise required to be paid or assumed
by the applicable Party pursuant to the terms of an existing Contract or offer
or grant any financial accommodation or other benefit to such third party not
otherwise required to be made by the applicable Party pursuant to the terms of
an existing Contract. The obligations set forth in this Section 2.2(a) shall
terminate on the one (1)-year anniversary of the Spin-Off Date. Notwithstanding
anything in this Section 2.2(a) to the contrary, nothing in this Agreement or
any other Ancillary Agreement shall be construed as an attempt or agreement to
transfer any SpinCo Asset, including any Contract, permit or other right, if an
attempted transfer thereof, without the Consent of a third party (including any
Governmental Authority), would constitute a breach or other contravention under
any agreement to which any Cogint Entity or any SpinCo Entity is a party or any
Law or by which any Cogint Entity or any SpinCo Entity is bound, or would in any
way adversely affect the rights, upon transfer or otherwise, of any SpinCo
Entity under such SpinCo Asset.

(b)    If the transfer or assumption (as applicable) of any SpinCo Asset, SpinCo
Assumed Liability, or Cogint Asset intended to be transferred or assumed (as
applicable) is not consummated prior to or at the Business Transfer Time,
whether as a result of the provisions of Section 2.2(a) or for any other reason
(including any misallocated transfers subject to Section 2.1(d)), then, the
Spin-Off shall, subject to the satisfaction of the conditions set forth in
Article IV, nevertheless take place on the terms set forth herein, and, insofar
as reasonably practicable and to the extent permitted by applicable Law, the
Person retaining such SpinCo Asset, SpinCo Assumed Liability, or Cogint Asset,
as the case may be, (i) shall thereafter hold such SpinCo Asset, SpinCo Assumed
Liability, or Cogint Asset, as the case may be, in trust for the use and benefit
and/or burden of the Person entitled thereto (and at such Person’s sole expense)
until the consummation of the transfer or assumption (as applicable) thereof (or
as otherwise determined by Cogint and SpinCo, as applicable, in accordance with
Section 2.2(a)); and (ii) use reasonable best efforts to take such other actions
as may be reasonably requested by the Person to whom such SpinCo Asset, SpinCo
Assumed Liability, or Cogint Asset is to be transferred or assumed (as
applicable) (at the expense of the Person to whom such SpinCo Asset, SpinCo
Assumed Liability, or Cogint Asset is to be transferred or assumed (as
applicable)) in order to place such Person in substantially the same position as
if such SpinCo Asset, SpinCo Assumed Liability, or Cogint Asset, had been
transferred or assumed (as applicable) as contemplated hereby and so that all
the benefits and/or burdens relating to such SpinCo Asset, SpinCo Assumed
Liability, or Cogint Asset, as the case may be, including possession, use, risk
of loss, potential for gain, any Tax liabilities in respect thereof and
dominion, control and command over such SpinCo Asset, SpinCo Assumed Liability,
or Cogint Asset, as the case may be, are to inure from and after the Business
Transfer Time to the Person to whom such SpinCo Asset, SpinCo Assumed Liability,
or Cogint Asset is to be transferred or assumed (as applicable). Any Person
retaining any SpinCo Asset, SpinCo Assumed Liability, or Cogint Asset due to the
deferral of the transfer or assumption (as applicable) of such SpinCo Asset,
SpinCo Assumed Liability, or Cogint Asset, as the case may be, shall not be
required, in connection with the foregoing, to make any payments, assume any
Liability, or offer or grant any accommodation or other benefit (financial or
otherwise) to any third party, except to the extent that the Person entitled to
the SpinCo Asset or Cogint Asset, or responsible for the SpinCo Assumed
Liability, agrees to reimburse and make whole the Person retaining a SpinCo
Asset or Cogint Asset, or a SpinCo Assumed Liability, as applicable, to such
Person’s reasonable satisfaction, for any payment or other accommodation made by
the Person retaining a SpinCo Asset or Cogint Asset, or a SpinCo Assumed
Liability, as applicable, at the request of the Person entitled to the SpinCo
Asset or Cogint Asset or responsible for the SpinCo Assumed Liability. The
obligations set forth in this Section 2.2(b) shall terminate on the one (1)-year
anniversary of the Spin-Off Date.

Section 2.3    Termination of Intercompany Agreements; Settlement of
Intercompany Accounts.

(a)    Except as set forth in Section 2.3(b) and Section 2.3(c), SpinCo, on
behalf of itself and each other member of the SpinCo Group, on the one hand, and
Cogint, on behalf of itself and each other member of the Cogint Group, on the
other hand, shall terminate, effective as of the Business Transfer Time, any and
all Intercompany Agreements. No such terminated Intercompany Agreement
(including any provision thereof which purports to survive termination) shall be
of any further force or effect after the Business Transfer Time and all

 

9



--------------------------------------------------------------------------------

parties shall be released from all Liabilities thereunder. Each Party shall, at
the reasonable request of any other Party, take, or cause to be taken, such
other actions as may be necessary to effect the foregoing. The Parties, on
behalf of the members of their respective Groups, hereby waive any advance
notice provision or other termination requirements with respect to such
Intercompany Agreements.

(b)    The provisions of Section 2.3(a) shall not apply to any of the following
Intercompany Agreements (or to any of the provisions thereof):

(i)    this Agreement and the Ancillary Agreements (and each other Contract
expressly contemplated by this Agreement or any Ancillary Agreement to be
entered into or continued by any of the Parties or any of the members of their
respective Groups);

(ii)    any Contracts to which any Person other than the Parties and their
respective Affiliates is a party; and

(iii)    any noncompetition, nonsolicitation, confidentiality or non-disclosure
agreements among any Cogint Entity, any SpinCo Entity and any of their
respective employees, including any obligation not to disclose proprietary or
privileged information.

(c)    Settlement of Intercompany Accounts. Other than Liabilities for payment
and/or reimbursement for costs and other fees and charges relating to goods or
services provided by any Cogint Entity to any SpinCo Entity, or vice versa,
prior to the Business Transfer Time in the ordinary course of business,
including under the Intercompany Agreements described in Section 2.3(b) and
except as otherwise expressly provided in this Agreement or any Ancillary
Agreement, all intercompany receivables, payables, loans and other accounts
between any Cogint Entity, on the one hand, and any SpinCo Entity, on the other
hand, in existence as of immediately prior to the Business Transfer Time and
after giving effect to the Internal Reorganization shall be extinguished by the
applicable Cogint Entities and the applicable SpinCo Entities no later than the
Business Transfer Time by (i) cancellation, forgiveness or release by the
applicable obligor or (ii) one or a related series of payments, settlements,
netting, distributions of and/or contributions to capital, in each case, as
determined by Cogint and such that the SpinCo Entities, on the one hand, and the
Cogint Entities, on the other hand, do not have any further Liability to one
another in respect of such intercompany receivables, payables, loans and other
accounts.

Section 2.4    No Representations and Warranties.

(a)    EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN ANY ANCILLARY
AGREEMENT, SPINCO (ON BEHALF OF ITSELF AND MEMBERS OF THE SPINCO GROUP)
ACKNOWLEDGES THAT NEITHER COGINT NOR ANY MEMBER OF THE COGINT GROUP MAKES ANY
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY HEREIN AS TO ANY MATTER
WHATSOEVER, INCLUDING ANY REPRESENTATION OR WARRANTY WITH RESPECT TO: (A) THE
CONDITION OR THE VALUE OF ANY SPINCO ASSET, THE IDI BUSINESS OR THE AMOUNT OF
ANY SPINCO LIABILITY; (B) THE FREEDOM FROM ANY LIEN ON ANY SPINCO ASSET; (C) THE
ABSENCE OF DEFENSES OR FREEDOM FROM COUNTERCLAIMS WITH RESPECT TO ANY CLAIM TO
BE TRANSFERRED TO OR ASSUMED BY SPINCO OR HELD BY A MEMBER OF THE SPINCO GROUP;
OR (D) ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE OR TITLE. EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN ANY
ANCILLARY AGREEMENT, SPINCO (ON BEHALF OF ITSELF AND MEMBERS OF THE SPINCO
GROUP) FURTHER ACKNOWLEDGES THAT ALL OTHER WARRANTIES THAT COGINT OR ANY MEMBER
OF THE COGINT GROUP GAVE OR MIGHT HAVE GIVEN, OR WHICH MIGHT BE PROVIDED OR
IMPLIED BY APPLICABLE LAW OR COMMERCIAL PRACTICE, ARE HEREBY EXPRESSLY EXCLUDED.
EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN ANY ANCILLARY AGREEMENT,
ALL ASSETS, BUSINESSES AND LIABILITIES TO BE TRANSFERRED TO OR ASSUMED BY SPINCO
SHALL BE TRANSFERRED WITHOUT ANY COVENANT, REPRESENTATION OR WARRANTY (WHETHER
EXPRESS OR IMPLIED), AND ALL OF THE ASSETS,

 

10



--------------------------------------------------------------------------------

BUSINESSES AND LIABILITIES HELD BY THE SPINCO ENTITIES ARE HELD, “AS IS, WHERE
IS,” AND, FROM AND AFTER THE BUSINESS TRANSFER TIME, SPINCO SHALL BEAR THE
ECONOMIC AND LEGAL RISK THAT ANY SUCH TRANSFER OR ASSUMPTION SHALL PROVE TO BE
INSUFFICIENT TO VEST IN SPINCO GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF ANY
LIEN OR ANY NECESSARY CONSENTS THAT ARE NOT OBTAINED OR THAT ANY REQUIREMENTS OF
LAWS ARE NOT COMPLIED WITH (BUT SUBJECT TO COMPLIANCE BY COGINT WITH ITS
OBLIGATIONS IN SECTIONS 2.1 AND 2.2). NONE OF THE COGINT ENTITIES OR ANY OTHER
PERSON MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO ANY INFORMATION,
DOCUMENTS OR MATERIAL MADE AVAILABLE IN CONNECTION WITH THE DISTRIBUTION, OR
EXECUTION, DELIVERY OR FILING OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(b)    EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN ANY ANCILLARY
AGREEMENT, COGINT (ON BEHALF OF ITSELF AND MEMBERS OF THE COGINT GROUP)
ACKNOWLEDGES THAT NEITHER SPINCO NOR ANY MEMBER OF THE SPINCO GROUP MAKES ANY
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY HEREIN AS TO ANY MATTER
WHATSOEVER, INCLUDING ANY REPRESENTATION OR WARRANTY WITH RESPECT TO: (A) THE
CONDITION OR THE VALUE OF ANY COGINT ASSET, THE FLUENT BUSINESS OR THE AMOUNT OF
ANY COGINT LIABILITY; (B) THE FREEDOM FROM ANY LIEN ON ANY COGINT ASSET; (C) THE
ABSENCE OF DEFENSES OR FREEDOM FROM COUNTERCLAIMS WITH RESPECT TO ANY CLAIM TO
BE TRANSFERRED TO OR ASSUMED BY COGINT OR HELD BY A MEMBER OF THE COGINT GROUP;
OR (D) ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE OR TITLE. EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN ANY
ANCILLARY AGREEMENT, COGINT (ON BEHALF OF ITSELF AND MEMBERS OF THE COGINT
GROUP) FURTHER ACKNOWLEDGES THAT ALL OTHER WARRANTIES THAT SPINCO OR ANY MEMBER
OF THE SPINCO GROUP GAVE OR MIGHT HAVE GIVEN, OR WHICH MIGHT BE PROVIDED OR
IMPLIED BY APPLICABLE LAW OR COMMERCIAL PRACTICE, ARE HEREBY EXPRESSLY EXCLUDED.
EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN ANY ANCILLARY AGREEMENT,
ALL ASSETS, BUSINESSES AND LIABILITIES TO BE TRANSFERRED TO OR ASSUMED BY ANY
COGINT ENTITY SHALL BE TRANSFERRED WITHOUT ANY COVENANT, REPRESENTATION OR
WARRANTY (WHETHER EXPRESS OR IMPLIED), AND ALL OF THE ASSETS, BUSINESSES AND
LIABILITIES HELD BY THE COGINT ENTITIES ARE HELD, “AS IS, WHERE IS,” AND, FROM
AND AFTER THE BUSINESS TRANSFER TIME, THE COGINT ENTITIES SHALL BEAR THE
ECONOMIC AND LEGAL RISK THAT ANY SUCH TRANSFER OR ASSUMPTION SHALL PROVE TO BE
INSUFFICIENT TO VEST IN COGINT GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF ANY
LIEN OR ANY NECESSARY CONSENTS THAT ARE NOT OBTAINED OR THAT ANY REQUIREMENTS OF
LAWS ARE NOT COMPLIED WITH (BUT SUBJECT TO COMPLIANCE BY SPINCO WITH ITS
OBLIGATIONS IN SECTIONS 2.1 AND 2.2). NONE OF THE SPINCO ENTITIES OR ANY OTHER
PERSON MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO ANY INFORMATION,
DOCUMENTS OR MATERIAL MADE AVAILABLE IN CONNECTION WITH THE DISTRIBUTION, OR
EXECUTION, DELIVERY OR FILING OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

ARTICLE III

CLOSING OF THE INTERNAL REORGANIZATION

Section 3.1    Business Transfer Time. Unless otherwise provided in this
Agreement or in any Ancillary Agreement, and subject to the satisfaction or
waiver of the conditions set forth in Article IV (other than those conditions
that by their terms are to be satisfied at the Business Transfer Time, but
subject to the satisfaction or waiver of such conditions), the effective time
and date of each transfer or assumption (as applicable) of any SpinCo Asset,
Cogint Asset, SpinCo Assumed Liability in accordance with Article II in
connection with the

 

11



--------------------------------------------------------------------------------

Internal Reorganization shall be 12:01 a.m. Eastern Time on the Spin-Off Date
(such time, the “Business Transfer Time”).

Section 3.2    Business Transfer Time Deliveries.

(a)    At the Business Transfer Time, Cogint shall deliver, or shall cause its
applicable Subsidiaries to deliver, to SpinCo the following:

(i)    in each case where any member of the Cogint Group is a party to any
Ancillary Agreement to be entered into at the Business Transfer Time, a
counterpart of such Ancillary Agreement duly executed by the member of the
Cogint Group party thereto;

(ii)    all necessary documents of transfer and assumption described in
Section 2.1; and

(iii)    resignations of each individual who serves as an officer or director of
any member of the SpinCo Group in his or her capacity as such and the
resignations of any other Persons who will be an officer or employee of any
member of the Cogint Group after the Business Transfer Time and who is a
director or officer of any member of the SpinCo Group, to the extent requested
by SpinCo at least five (5) Business Days prior to the Spin-Off Date.

(b)    At the Business Transfer Time, SpinCo shall deliver, or shall cause its
applicable Subsidiaries to deliver, as appropriate, to Cogint the following:

(i)    in each case where any member of the SpinCo Group is a party to any
Ancillary Agreement to be entered into at the Business Transfer Time, a
counterpart of such Ancillary Agreement duly executed by the member of the
SpinCo Group party thereto;

(ii)    all necessary documents of transfer and assumption described in
Section 2.1; and

(iii)    resignations of each individual who serves as an officer or director of
any member of the Cogint Group in his or her capacity as such and the
resignations of any other Persons who will be an officer or employee of any
member of the SpinCo Group after the Business Transfer Time and who is a
director or officer of any member of the Cogint Group, to the extent requested
by Cogint at least five (5) Business Days prior to the Spin-Off Date.

ARTICLE IV

THE SPIN-OFF

Section 4.1    Consummation of Spin-Off. The Cogint Board, in accordance with
applicable Law, shall establish (or designate Persons to establish) the Record
Date and the Spin-Off Date, and Cogint shall establish appropriate procedures in
connection with, and to effectuate in accordance with applicable Law, the
Spin-Off in accordance with the terms hereof. All shares of SpinCo Common Stock
held by Cogint on the Spin-Off Date shall be distributed in accordance with
Section 4.2 and Section 4.5(b) hereof. After the effectiveness of the Charter
Amendment but prior to the Spin-Off, SpinCo shall issue a number of additional
shares of SpinCo Common Stock to Cogint as may be required to consummate the
Spin-Off as contemplated herein.

Section 4.2    Manner of Spin-Off.

(a)    Subject to the terms thereof, in accordance with Section 4.5(b), each
Record Holder shall be entitled to receive for each share of Cogint Common Stock
held by such Record Holder as of the Record Date a number of shares of SpinCo
Common Stock equal to (i) the total number of outstanding shares of SpinCo
Common Stock held by Cogint as of the Spin-Off Date, divided by (ii) the sum of
(A) the total number of shares of Cogint Common Stock outstanding and held by
all Record Holders as of the Record Date (excluding any shares of restricted
stock of Cogint which, by their terms, do not participate in such distribution),
plus (B) the total number of shares of Cogint Common Stock underlying Company
Warrants, Company Restricted Stock

 

12



--------------------------------------------------------------------------------

Units, and other Derivative Securities which, by their terms (and in accordance
with their terms), are entitled to participate in such distribution as of the
Spin-Off, in each case, subject to any adjustment thereof in connection with any
stock split or reverse stock split, as applicable (the “Spin-Off Ratio”). Cogint
shall not distribute any fractional shares of SpinCo Common Stock to the Record
Holders. Instead, the Agent shall aggregate fractional shares into whole shares,
sell the whole shares in the open market at prevailing market prices and
distribute the aggregate net cash proceeds of the sales pro rata to each holder
who otherwise would have been entitled to receive a fractional share in the
distribution. Recipients of cash in lieu of fractional shares shall not be
entitled to any interest on the amounts of payment made in lieu of fractional
shares.

(b)    All outstanding equity compensation grants of Cogint Common Stock will be
treated for purposes of the Spin-Off as set forth in the Employee Matters
Agreement. All other Derivative Securities will be treated for purposes of the
Spin-Off in accordance with their respective terms.

(c)    None of the Parties, nor any of their Affiliates hereto shall be liable
to any Person in respect of any shares of SpinCo Common Stock (or dividends or
distributions with respect thereto) that are properly delivered to a public
official pursuant to any applicable abandoned property, escheat or similar Law.

Section 4.3    Cooperation and Filings Prepared in Connection with the Spin-Off.

(a)    SpinCo shall cooperate with Cogint to accomplish the Spin-Off, including
in connection with the preparation of all documents and the making of all
filings required in connection with the Spin-Off. Cogint shall be permitted to
reasonably direct and control the efforts of the Parties in connection with the
Spin-Off (including the selection of an investment bank or manager in connection
with the Spin-Off, as well as any financial printer, solicitation and/or
exchange agent and financial, legal, accounting and other advisors for Cogint),
and SpinCo shall use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all other things reasonably necessary to
facilitate the Spin-Off as reasonably directed by Cogint in good faith and in
accordance with the applicable terms and subject to the conditions of this
Agreement and all Ancillary Agreements, including preparing and filing the
registration under the Securities Act or the Exchange Act of SpinCo Common Stock
on an appropriate registration form or forms (which may be a Registration
Statement on Form 10) to be determined by Cogint (including any amendment or
supplement thereto, the “SpinCo Registration Statement”).

(b)    During the ninety (90) days after the Spin-Off Date, in the event that
either SpinCo or Cogint (a “Service Recipient”) identifies in writing to the
other party (the “Service Provider”) any services that were provided by the
Service Provider or any of its Subsidiaries in respect of the business of the
Service Recipient or any of its Subsidiaries prior to the Spin-Off and that are
reasonably necessary to operate the business of the Service Recipient or any of
its Subsidiaries in the manner conducted as of the Spin-Off Date (“Omitted
Services”), the Parties will promptly negotiate in good faith the terms
governing any such Omitted Service with respect to (i) the nature and
description of such Omitted Service, (ii) the duration such Omitted Service will
be provided and (iii) the fees for such Omitted Service.

(c)    Cogint and SpinCo shall prepare and mail, prior to the Spin-Off Date, to
the Record Holders, such information concerning the SpinCo Group and each of
their respective business, operations and management, the Spin-Off and such
other matters as Cogint shall reasonably determine and as may be required by
Law.

(d)    SpinCo shall, to the extent required under applicable Law, file with the
SEC any such documentation and any requisite no action letters which Cogint
determines is necessary or desirable to effectuate the Spin-Off and Cogint and
SpinCo shall each use its reasonable best efforts to obtain all necessary
approvals from the SEC with respect thereto as soon as practicable.

(e)    Cogint and SpinCo shall take all such action as may be necessary or
appropriate under the securities or “blue sky” Laws of the United States (and
any comparable Laws under any foreign jurisdiction) in connection with the
Spin-Off.

 

13



--------------------------------------------------------------------------------

(f)    From the date of this Agreement up to and including the Spin-Off Date,
Cogint shall, with respect to the SpinCo Entities, and shall cause each of the
SpinCo Entities, to operate substantially in the ordinary course of business
consistent with past practice. Without limiting the generality of the foregoing
and except as set forth in Schedule 4.3(f), or as permitted or required by the
terms of this Agreement (including the Step Plan), the Employee Matters
Agreement, or the Tax Matters Agreement:

(i)    Cogint shall not, and shall cause each member of the Cogint Group not to,
(x) make, directly or indirectly, any transfer, sale, lease or other disposition
of any assets or property to any member of the SpinCo Group or any purchase or
acquisition of any property or assets from any member of the SpinCo Group, or
(y) enter into any other Contract, arrangement or transaction directly or
indirectly with or for the benefit of any member of the SpinCo Group (including
without limitation, guarantees and assumptions of obligations or Indebtedness of
any member of the SpinCo Group), in each case, outside the ordinary course of
business consistent with past practice; and

(ii)    SpinCo shall not, and shall cause each member of the SpinCo Group not
to, (x) make, directly or indirectly, any transfer, sale, lease or other
disposition of any assets or property to any member of the Cogint Group or any
purchase or acquisition of any property or assets from any member of the Cogint
Group, or (y) enter into any other Contract, arrangement or transaction directly
or indirectly with or for the benefit of any member of the Cogint Group
(including without limitation, guarantees and assumptions of obligations or
Indebtedness of any member of the Cogint Group), in each case, outside the
ordinary course of business consistent with past practice.

Section 4.4    Conditions to the Spin-Off. The obligations of Cogint pursuant to
this Agreement to effect the Spin-Off shall be subject to the fulfillment or
waiver by Cogint with respect to the obligations of Cogint and SpinCo on or
prior to the Spin-Off Date of the following conditions:

(a)    the SpinCo Registration Statement shall have been declared effective by
the SEC and shall be subject to no further comment, no stop order suspending the
effectiveness of the SpinCo Registration Statement shall be in effect, and no
proceedings for that purpose will be pending before or threatened by the SEC,
and the Information Statement forming a part of the SpinCo Registration
Statement shall have been mailed to all Record Holders.

(b)    the SpinCo Common Stock to be delivered in the Spin-Off shall have been
accepted for listing on a National Securities Exchange, subject to compliance
with applicable listing requirements;

(c)    no injunction by any court or other tribunal of competent jurisdiction
shall have been entered and shall continue to be in effect and no Law shall have
been adopted or be effective preventing consummation of the Spin-Off;

(d)    Cogint and SpinCo shall have prepared and mailed to the Record Holders,
such information concerning the SpinCo Group and each of their respective
business, operations and management, the Spin-Off and such other matters as
Cogint shall reasonably determine and as may be required by Law; and

(e)    Cogint and SpinCo shall have received (i) any necessary permits and
authorizations under the securities or “blue sky” Laws of the United States (and
any comparable Laws under any foreign jurisdiction) in connection with the
Spin-Off and all such permits and authorizations shall be in effect and (ii) any
consents of any Person to the Spin-Off as required under any Contract binding
upon Cogint or SpinCo or any of their respective Subsidiaries.

Section 4.5    Additional Matters.

(a)    Tax Withholding. Cogint, SpinCo, or the transfer agent or the exchange
agent in the Spin-Off, as applicable, shall be entitled to deduct and withhold
from the consideration otherwise payable pursuant to this

 

14



--------------------------------------------------------------------------------

Agreement such amounts as are required to be deducted and withheld with respect
to the making of such payments under the Code or any provision of local or
foreign Tax Law. Any withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Persons otherwise entitled thereto. In
Cogint’s sole discretion, Cogint may elect to require such stockholders (and
also may, in its discretion, reverse such election) to remit to Cogint a cash
payment equal to some or all of the amount required to be withheld before such
stockholders shall be entitled to receive shares of SpinCo in the Spin-Off. In
such event, Cogint shall notify such stockholders of the amount required to be
remitted to Cogint, and Cogint shall hold such shares of SpinCo until such
amounts are received by Cogint.

(b)    Book Entry Form. Upon and following the consummation of the Spin-Off,
Cogint, with the assistance of Agent, shall electronically issue shares of
SpinCo Common Stock to each Record Holder or other recipient of SpinCo Common
Stock by way of direct registration in book-entry form. The Agent will mail each
Record Holder and such other recipient a book-entry account statement that
reflects such Record Holder’s or other recipient’s SpinCo Common Stock.

Section 4.6    Release of Guarantees or Indemnity.

(a)    SpinCo will use its reasonable best efforts to ensure that Cogint and/or
any applicable member of the Cogint Group is released following the Spin-Off
Date as guarantor of or obligor under any loan, guarantee, lease, Contract or
other SpinCo Liability, including those set forth on Schedule 4.6 hereto in
favor of SpinCo or any members of the SpinCo Group (each, a “Guarantee”). On or
prior to the Spin-Off Date, to the extent required to obtain a release from any
such Guarantee, and to the extent reasonably practicable, a SpinCo Entity will
execute a Contract in the form of the existing Contract relating to such
Guarantee or such other form as is reasonably agreed to by Cogint and the
relevant parties to such Guarantee undertaking such obligation(s).

(b)    If the Parties are unable to obtain, or to cause to be obtained, any such
required removal as set forth in this Section 4.6 prior to the Spin-Off Date,
(i) SpinCo will, and will cause the other members of the SpinCo Group to
indemnify, defend and hold harmless each of the Cogint Indemnitees for any
Liability arising from or relating to such Guarantee and will, as agent or
subcontractor for the applicable Cogint Group guarantor or obligor, pay, perform
and discharge fully all the obligations or other Liabilities of such guarantor
or obligor thereunder, and (ii) SpinCo will not, and will cause the other
members of the SpinCo Group not to, agree to renew or extend the term of,
increase any obligations under, or transfer to a third Person, any Guarantee for
which a member of the Cogint Group is or may be liable unless all obligations of
the members of the Cogint Group with respect thereto are thereupon terminated by
documentation reasonably satisfactory in form and substance to Cogint.

Section 4.7    Election of SpinCo Officers and Directors. Immediately prior to
the Spin-Off Date, the officers and directors of SpinCo shall be as set forth on
Schedule 4.7 hereto.

Section 4.8    Acknowledgement Regarding Data. Each Party acknowledges that the
other has in their possession, has used in the past and will continue to use
certain data previously provided to them by the other Party, and will continue
to use similar data provided to them in the ordinary course of business by the
other Party prior to the Business Transfer Time (the “Shared Data”). Each Party,
on behalf of their respective Groups, hereby acknowledges and agrees that
notwithstanding anything to the contrary set forth herein or in any Ancillary
Agreement, each shall have the right, on a non-exclusive basis, to use (and
continue to use) the Shared Data provided to such Party or its Group Entities
for any purpose. Each Party acknowledges that the Shared Data has been provided
“as is”, without any warranty, expressed or implied, and that no Party shall
have any liability whatsoever with respect to the Shared Data. This right shall
be worldwide, royalty-free, non-transferable, non-revocable, and shall continue
in perpetuity; provided that such right shall be transferable by either Party to
a successor to all or substantially all of the stock or assets of such Party by
way of merger, stock purchase, asset purchase or similar transaction. Each Party
hereby acknowledges and agrees that the other Party and its respective entities
shall be under no obligation to update or supplement any such Shared Data after
the Business Transfer Time in the absence of a written agreement to the contrary
entered into after the Business Transfer Time.

 

15



--------------------------------------------------------------------------------

ARTICLE V

MUTUAL RELEASES; INDEMNIFICATION

Section 5.1    Release of Pre-Business Transfer Time Claims.

(a)    SpinCo Release. Except as provided in Section 5.1(c) and except with
respect to matters subject to indemnification pursuant to Section 5.4, effective
as of the Business Transfer Time, SpinCo does hereby, for itself and each
wholly-owned SpinCo Entity and their respective Affiliates, predecessors,
successors and assigns, remise, release and forever discharge each Cogint
Entity, their respective Affiliates, successors and assigns, and all Persons
that at any time prior to the Business Transfer Time have been stockholders,
members, partners, directors, managers, officers, agents or employees of Cogint
or any such wholly-owned Cogint Entity (in each case, in their respective
capacities as such), and their respective heirs, executors, administrators,
successors and assigns (collectively, the “Cogint Released Persons”), from any
and all Liabilities whatsoever, whether at Law or in equity (including any right
of contribution), whether arising under any Contract, by operation of Law or
otherwise, existing or arising from or relating to any acts or events occurring
or failing to occur or alleged to have occurred or to have failed to occur or
any conditions existing or alleged to have existed on or before the Business
Transfer Time, whether or not known as of the Business Transfer Time. SpinCo,
for itself and each wholly-owned SpinCo Entity and their respective Affiliates,
predecessors, successors and assigns, hereby agrees, represents and warrants
that each such releasor realizes and acknowledges that factual matters now
unknown to it or them may have given or may hereafter give rise to Liabilities
which are presently unknown, unanticipated and unsuspected, and each of them
further agree, represent and warrant that this Section 5.1(a) has been
negotiated and agreed upon in light of that realization and that it and they
each nevertheless hereby intend to release and discharge the Cogint Released
Persons with regard to such unknown, unanticipated and unsuspected matters.

(b)    Cogint Release. Except as provided in Section 5.1(c) and except with
respect to matters subject to indemnification pursuant to Section 5.4, effective
as of the Business Transfer Time, Cogint does hereby, for itself and each
wholly-owned Cogint Entity and their respective Affiliates, predecessors,
successors and assigns, remise, release and forever discharge each SpinCo
Entity, their respective Affiliates, successors and assigns, and all Persons
that at any time prior to the Business Transfer Time have been stockholders,
members, partners, directors, managers, officers, agents or employees of SpinCo
or any such SpinCo Entity (in each case, in their respective capacities as
such), and their respective heirs, executors, administrators, successors and
assigns (collectively, the “SpinCo Released Persons”), from any and all
Liabilities whatsoever, whether at Law or in equity (including any right of
contribution), whether arising under any Contract, by operation of Law or
otherwise, existing or arising from or relating to any acts or events occurring
or failing to occur or alleged to have occurred or to have failed to occur or
any conditions existing or alleged to have existed on or before the Business
Transfer Time, whether or not known as of the Business Transfer Time. Cogint,
for itself and each wholly-owned Cogint Entity and their respective Affiliates,
predecessors, successors and assigns, hereby agrees, represents and warrants
that each such releasor realizes and acknowledges that factual matters now
unknown to it or them may have given or may hereafter give rise to Liabilities
which are presently unknown, unanticipated and unsuspected, and each of them
further agree, represent and warrant that this Section 5.1(b) has been
negotiated and agreed upon in light of that realization and that it and they
each nevertheless hereby intend to release and discharge the SpinCo Released
Persons with regard to such unknown, unanticipated and unsuspected matters.

(c)    No Impairment. Notwithstanding any provision of this Agreement to the
contrary, nothing contained herein releases or shall release any Person from
(nor impairs or will impair any right of any Person to enforce the applicable
agreements, arrangements, commitments or understandings relating to) (i) the
obligations under this Agreement or any Ancillary Agreement, in each case in
accordance with its terms, including without limitation (A) any Liability
assumed, transferred, assigned, allocated or retained by or to the Group of
which such Person is a member in accordance with this Agreement or any Ancillary
Agreement or (B) any indemnification or contribution pursuant to this Agreement
for claims brought against the Parties as provided herein, and, if applicable,
the appropriate provisions of the Ancillary Agreements, (ii) any right of any
Person to be indemnified and/or advanced expenses under any corporate or
organizational document of any Party

 

16



--------------------------------------------------------------------------------

(including without limitation any bylaws or certificate of incorporation (or
similar organizational document) of any Party) or any agreement or pursuant to
applicable Law, or to be covered under any applicable directors’ and officers’
liability insurance policies of any Party, (iii) any accrued and unpaid
compensation or expense reimbursement of any employee, (iv) any terms of any
existing employment agreements or arrangements (including without limitation any
restrictive covenant provisions such as confidentiality, non-solicitation,
non-competition and non-disparagement provisions) or restrictive covenant
agreements amongst any member of any Group and any of its respective employees,
contractors or agents, or (v) any rights of any equityholder of Cogint in its
capacity as such, or under any agreement between such equityholder and any
Cogint Entity or SpinCo Entity.

(d)    No Legal Proceedings as to Released Pre-Business Transfer Time Claims.
Following the Business Transfer Time, no Party hereto shall make or permit any
other member of its Group to make, any claim or demand, or commence any Legal
Proceeding asserting any claim or demand, including any claim of contribution or
any indemnification, against any member of the Group of the other Party, or any
other Person released pursuant to Section 5.1(a), with respect to any
Liabilities released pursuant to Section 5.1(a), or any other Person released
pursuant to Section 5.1(b), with respect to any Liabilities released pursuant to
Section 5.1(b).

(e)    General Intent. It is the intent of each of Cogint and SpinCo, by virtue
of the provisions of this Section 5.1, to provide for a full and complete
general release and discharge of all Liabilities existing or arising from all
acts and events occurring or failing to occur or alleged to have occurred or to
have failed to occur and all conditions existing or alleged to have existed on
or before the Business Transfer Time, between or among SpinCo or any member of
the SpinCo Group, on the one hand, and Cogint or any member of the Cogint Group,
on the other hand, except as expressly set forth in Section 5.1(c). At any time,
at the request of any other Party, each Party shall cause each member of its
Group to execute and deliver releases reflecting the provisions hereof.

Section 5.2    Indemnification by the SpinCo Group. Without limiting or
otherwise affecting the indemnity or limitations of liability provisions of the
Ancillary Agreements, from and after the Business Transfer Time, SpinCo, and
each member of the SpinCo Group shall, on a joint and several basis, indemnify,
defend (or, where applicable, pay the defense costs for) and hold harmless the
Cogint Indemnitees from and against, and shall reimburse such Cogint Indemnitees
with respect to, any and all Liabilities that result from, relate to or arise,
whether prior to, at or following the Business Transfer Time, out of any of the
following items (without duplication):

(a)    the IDI Business, including any failure of SpinCo or any other member of
the SpinCo Group or any other Person to pay, perform, fulfill, discharge and, to
the extent applicable, comply with, promptly and in full, any Liability relating
to, arising out of or resulting from the IDI Business;

(b)    the SpinCo Assets and SpinCo Liabilities;

(c)    any breach by SpinCo or any other member of the SpinCo Group of any
agreement or obligation to be performed by such Persons pursuant to this
Agreement or any Ancillary Agreement unless such Ancillary Agreement expressly
provides for separate indemnification therein (which, including any limitation
of liability contained therein, shall be controlling); and

(d)    the enforcement by the Cogint Indemnitees of their rights to be
indemnified, defended and held harmless under this Section 5.2.

Section 5.3    Indemnification by Cogint. Without limiting or otherwise
affecting the indemnity or limitation of liability provisions of the Ancillary
Agreements, from and after the Business Transfer Time, Cogint, and each member
of the Cogint Group shall, on a joint and several basis, indemnify, defend (or,
where applicable, pay the defense costs for) and hold harmless the SpinCo
Indemnitees from and against, and shall reimburse such SpinCo

 

17



--------------------------------------------------------------------------------

Indemnitees with respect to, any and all Liabilities that result from, relate to
or arise, whether prior to or following the Business Transfer Time, out of any
of the following items (without duplication):

(a)    the Fluent Business, including any failure of Cogint or any other member
of the Cogint Group or any other Person to pay, perform, fulfill, discharge and,
to the extent applicable, comply with, promptly and in full any Liability
relating to, arising out of or resulting from the Fluent Business;

(b)    the Cogint Assets and the Cogint Liabilities;

(c)    any breach by Cogint or any other member of the Cogint Group of any
agreement or obligation to be performed by such Persons pursuant to this
Agreement or any Ancillary Agreement unless such Ancillary Agreement expressly
provides for separate indemnification therein (which, including any limitations
on liability contained therein, shall be controlling); and

(d)    the enforcement by the SpinCo Indemnitees of their rights to be
indemnified, defended and held harmless under this Section 5.3.

Section 5.4    Indemnification Obligations Net of Insurance Proceeds and Other
Amounts; No Right to Subrogation.

(a)    The Parties intend that any Liability subject to indemnification or
reimbursement pursuant to this Agreement shall be net of (i) Insurance Proceeds
received that actually reduce the amount of the Liability for which
indemnification is sought or (ii) other amounts recovered from any third party
that actually reduce the amount of, or are paid to the applicable Indemnitee in
respect of, such Liability (“Third-Party Proceeds”). Accordingly, the amount
which any Party (the “Indemnitor”) is required to pay to any Person entitled to
indemnification or reimbursement under Section 5.2 or Section 5.3 of this
Agreement (the “Indemnitee”) shall be reduced by any Insurance Proceeds or
Third-Party Proceeds theretofore actually recovered by or on behalf of the
Indemnitee in reduction of the related Liability. If the Indemnitee receives a
payment (an “Indemnity Payment”) required by this Agreement from the Indemnitor
in respect of any Liability and subsequently receives Insurance Proceeds or
Third-Party Proceeds, then the Indemnitee shall promptly pay to the Indemnitor
an amount equal to the excess of the Indemnity Payment received over the amount
of the Indemnity Payment that would have been due if the Insurance Proceeds or
Third-Party Proceeds had been received, realized or recovered before the
Indemnity Payment was made. Any Party that may be entitled to any Insurance
Proceeds and/or Third Party Proceeds and shall use its reasonable efforts to
seek and recover such Insurance Proceeds or other Third Party Proceeds.

(b)    Notwithstanding anything to the contrary set forth herein, an insurer
that would otherwise be obligated to defend or make payment in response to any
claim shall not be relieved of the responsibility with respect thereto or,
solely by virtue of the indemnification or other provisions hereof, have any
subrogation rights with respect thereto, it being expressly understood and
agreed that no insurer or any other third party shall be entitled to any benefit
that it would not be entitled to receive in the absence of the indemnification
or assumption provisions of this Agreement by virtue of the indemnification or
assumption provisions hereof.

Section 5.5    Procedures for Defense, Settlement and Indemnification of
Third-Party Claims.

(a)    If the Indemnitee receives notice or otherwise becomes aware that a
Person (including any Governmental Authority) other than a Cogint Entity or a
SpinCo Entity has asserted any claim or commenced a Legal Proceeding (other than
claims or Legal Proceedings relating to Taxes, which shall be governed by the
Tax Matters Agreement) for which the Indemnitee may be entitled to
indemnification under this Agreement or any Ancillary Agreement (other than the
Tax Matters Agreement) (collectively, a “Third-Party Claim”), then the
Indemnitee shall notify the Indemnitor in writing as promptly as practicable
thereafter. Any such notice shall describe the Third-Party Claim in reasonable
detail and include any relevant written correspondence from the third party
regarding the Third-Party Claim. If the Indemnitee does not provide this notice
of a Third-Party

 

18



--------------------------------------------------------------------------------

Claim, then the Indemnitor shall not be relieved of its indemnification
obligations under this Article V, except to the extent that the Indemnitor is
actually materially prejudiced as a result of such Indemnitee’s failure to give
timely notice. The Indemnitee shall deliver copies of all documents it receives
regarding the Third-Party Claim to the Indemnitor promptly (and in any event
within five (5) Business Days) after the Indemnitee receives them.

(b)    With respect to any Third-Party Claim:

(i)    Unless the Parties otherwise agree and subject to the cooperation and
consultation rights and obligations of the Parties described in Section 5.6, to
the extent applicable, within thirty (30) days after the Indemnitor receives
notice of a Third-Party Claim in accordance with Section 5.5(a), the Indemnitor
shall have the right to assume the defense of the Third-Party Claim (and, unless
the Indemnitor has specified any reservations or exceptions and subject to this
Section 5.5(b), seek to settle or compromise such Third-Party Claim), at its
expense and with its counsel; provided, however, that the defense of such
Third-Party Claim by the Indemnitor (A) shall not, in the reasonable
determination of the Indemnitee, affect the Indemnitee or any of its controlled
Affiliates in a materially adverse manner (and, for the avoidance of doubt, any
Third-Party Claim relating to or arising in connection with any criminal
proceeding, Legal Proceeding, indictment, allocation or investigation against
Cogint or its Affiliates shall be deemed materially adverse to Cogint, and any
Third-Party Claim relating to or arising in connection with any criminal
proceeding, Legal Proceeding, indictment, allocation or investigation against
SpinCo or its Affiliates shall be deemed materially adverse to SpinCo), (B)
shall with respect to such Third-Party Claim solely seek (and continue to seek)
monetary damages and not equitable relief and (C) shall not, in the reasonable
determination of the Indemnitee’s counsel, result in a conflict between the
positions of the Indemnitor and Indemnitee in conducting such defense. The
Indemnitee may, at its expense, employ separate counsel and participate in (but
not control) the defense, compromise, or settlement of the Third-Party Claim
with respect to which the Indemnitor has assumed the defense. However, the
Indemnitor shall pay the fees and expenses of counsel that the Indemnitee
engages for any period during which the Indemnitor has not assumed (or is
prohibited from assuming) the defense of the Third-Party Claim (other than for
any period in which the Indemnitee did not notify the Indemnitor of the
Third-Party Claim as required by Section 5.5(a)).

(ii)    No Indemnitor shall consent to entry of a judgment or settle a
Third-Party Claim without the applicable Indemnitee’s consent, which consent
shall not be unreasonably withheld or delayed. However, the Indemnitee shall
consent to entry of a judgment or a settlement if it (A) does not include a
finding or admission by the Indemnitee of a violation of Law or the rights of
any Person, (B) involves only monetary relief which the Indemnitor has agreed to
pay and could not reasonably be expected to have a material adverse impact
(financial or nonfinancial) on the Indemnitee, or any of its Subsidiaries or
Affiliates and (C) includes a full and unconditional release of the Indemnitee.
The Indemnitee shall not be required to consent to entry of a judgment or a
settlement if it would permit an injunction, declaratory judgment, other order
or other non-monetary relief to be entered, directly or indirectly, against any
Indemnitee.

(c)    No Indemnitee shall admit any Liability with respect to, or settle,
compromise or discharge, a Third-Party Claim without the Indemnitor’ s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), unless the Indemnitee releases the Indemnitor of such Indemnitor’s
indemnification obligations with respect to such Third-Party Claim.

Section 5.6    Additional Matters.

(a)    With respect to any Third-Party Claim for which any SpinCo Entity, on the
one hand, and any Cogint Entity, on the other hand, may have Liability under
this Agreement or any of the Ancillary Agreements, the Parties agree to
cooperate fully and maintain a joint defense (in a manner that shall preserve
the attorney-client privilege, joint defense or other privilege with respect
thereto) so as to seek to minimize such Liabilities and defense costs associated
therewith. The Party that is not responsible for managing the defense of such
Third-Party Claims shall, upon reasonable request, be consulted with respect to
significant matters relating thereto and may retain counsel to monitor or assist
in the defense of such claims at its own cost.

 

19



--------------------------------------------------------------------------------

(b)    In the event of a Legal Proceeding that involves solely matters that are
indemnifiable and in which (i) the Indemnitor is not a named defendant or
(ii) any Indemnitee is a named defendant along with the Indemnitor, if either
the Indemnitee or the Indemnitor so requests, the Parties shall endeavor, in the
case of clause (i), to substitute the Indemnitor for the named defendant and, in
the case of clause (ii), cause the Indemnitee to be removed as a named
defendant. If such substitution, addition or removal cannot be achieved for any
reason or is not requested, the rights and obligations of the Parties regarding
indemnification and the management of the defense of claims as set forth in this
Article V shall not be affected.

Section 5.7    Contribution.

(a)    If the indemnification provided for under this Agreement is judicially
determined to be unavailable, or insufficient to hold harmless the Indemnitee in
respect of any indemnifiable Liability, then the Indemnitor, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
the Indemnitee as a result of such Liabilities. The amount contributed by the
Indemnitor shall be in such proportion as reflects the relative fault of the
Indemnitor and the Indemnitee in connection with the actions or omissions
resulting in the Liability and any other relevant equitable considerations.

(b)    The Parties agree that any method of allocation of contribution under
this Section 5.7 shall take into account the equitable considerations referred
to in Section 5.7(a). The amount paid or payable by the Indemnitee to which the
Indemnitor shall contribute shall include any legal or other expenses reasonably
incurred by the Indemnitee to investigate any claim or defend any Legal
Proceeding. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

Section 5.8    Exclusive Remedy.

(a)    Each of SpinCo and Cogint intends and hereby agrees that this Article V
sets forth the exclusive remedies and rights of the Parties following the
Business Transfer Time in respect of the matters indemnified under this Article
V, except that nothing contained in this Section 5.8 will impair any right of
any Person (i) to specific performance under this Agreement, (ii) to equitable
relief as provided in Section 7.15 hereof, and (iii) to enforce any rights and
remedies provided in Ancillary Agreements.

(b)    Notwithstanding anything to the contrary set forth herein,
indemnification, limitations on remedies and limitations on liabilities with
respect to (i) the Ancillary Agreements and (ii) any agreements or arrangements
entered into after the Business Transfer Time between any member of the SpinCo
Group or any of their respective Affiliates, on the one hand, and any member of
the Cogint Group or any of their respective Affiliates, on the other hand, in
each case, shall be governed by the terms of such agreements or arrangements and
not by this Article V.

Section 5.9    Survival of Indemnities. The rights and obligations of Cogint and
SpinCo and their respective Indemnitees under this Article V shall survive the
Business Transfer Time and the sale or other transfer by any Party of any Assets
or businesses or the assignment by any Party of any Liabilities. The indemnity
agreements contained in this Article V shall remain operative and in full force
and effect, regardless of (a) any investigation made by or on behalf of any
Indemnitee and (b) the knowledge by the Indemnitee of Liabilities for which it
might be entitled to indemnification hereunder.

Section 5.10    Limitations of Liability. Except as may expressly be set forth
in this Agreement, in no event shall Cogint, SpinCo or any member of their
respective Groups have any Liability to the other or to any other member of the
other’s Group, or to any other Cogint Indemnitee or SpinCo Indemnitee, as
applicable, under this Agreement (a) to the extent that any such Liability
resulted from any willful violation of Law or fraud by the party seeking
indemnification or (b) for any indirect or punitive damages or any damages that
are not, as of the Business Transfer Time, reasonably foreseeable (other than to
the extent that the Indemnitee is liable for such damages under an order issued
by a Governmental Authority in connection with a Third-Party Claim).

 

20



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.1    Further Assurances. Subject to the limitations of Section 2.2 and
the other terms and conditions of this Agreement, each party will use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and to assist and cooperate with the other parties in doing or
causing to be done, all things necessary, proper or advisable under this
Agreement and applicable Laws to consummate the transactions contemplated by
this Agreement as soon as practicable. Without limiting the foregoing, where the
cooperation of third parties such as insurers or trustees would be necessary in
order for a Party to completely fulfill its obligations under this Agreement or
the Ancillary Agreements, such Party will use commercially reasonable efforts to
cause such third Parties to provide such cooperation. If any Subsidiary of
Cogint or SpinCo is not a party to this Agreement or, as applicable, any
Ancillary Agreement, and it becomes necessary or desirable for such Subsidiary
to be a party hereto or thereto to carry out the purpose hereof or thereof, then
Cogint or SpinCo, as applicable, will cause such Subsidiary to become a party
hereto or thereto or cause such Subsidiary to undertake such actions as if such
Subsidiary were such a party.

Section 6.2    Agreement for Exchange of Information.

(a)    Except for any request for Information relating to any Legal Proceeding
or threatened Legal Proceeding by any Cogint Entity or SpinCo Entity against any
member of the other’s Group (which shall be governed by such discovery rules as
may be applicable thereto), and subject to Section 6.2(b), each of Cogint and
SpinCo, on behalf itself and the members of its respective Group, shall use
reasonable efforts to provide, to the other Group, at any time prior to, on or
after the Business Transfer Time, as soon as reasonably practicable after
written request therefor, any Information in the possession or under the control
of the members of such Group that the requesting party reasonably requests
(i) in connection with reporting, disclosure, filing or other requirements
imposed on the requesting party (including under applicable securities or Laws
in respect of Taxes) by a Governmental Authority having jurisdiction over the
requesting party, (ii) for use in any other judicial, regulatory,
administrative, Tax, insurance or other proceeding or in order to satisfy audit,
accounting, claims, regulatory, investigation, litigation, Tax or other similar
requirements, or (iii) to comply with its obligations under this Agreement, any
Ancillary Agreement, any agreement listed in Section 2.3(b) or any other
agreements or arrangements entered into prior to the Business Transfer Time with
respect to which the requesting party requires Information from the other Party
in order to fulfill the requesting party’s obligations under such agreement or
arrangement. The receiving party may use any Information received pursuant to
this Section 6.2(a) solely to the extent reasonably necessary to satisfy the
applicable obligations or requirements described in the immediately preceding
sentence and shall otherwise take reasonable steps to protect such Information.
Nothing in this Section 6.2 may be construed as obligating a Party to create
Information not already in its possession or control.

(b)    If any Party determines that the exchange of any Information pursuant to
Section 6.2(a) is reasonably likely to violate any Law or Contract, or waive or
jeopardize any attorney-client privilege, or attorney work-product protection,
then such party shall not be required to provide access to or furnish such
Information to the other Party; provided, however, that the Parties shall take
all reasonable measures to permit compliance with Section 6.2(a) in a manner
that avoids any such violation, waiver or jeopardy. Cogint and SpinCo intend
that any provision of access to or the furnishing of Information that would
otherwise be within the ambit of any legal privilege shall not operate as a
waiver of such privilege.

Section 6.3    Ownership of Information. The provision of Information pursuant
to Section 6.2 shall not grant or confer rights of license or otherwise in any
such Information.

Section 6.4    Compensation for Providing Information. Except as otherwise set
forth in any Ancillary Agreement, the party requesting Information pursuant to
Section 6.2 agrees to reimburse the other Party for the reasonable out-of-pocket
costs, if any, actually incurred in seeking, creating, gathering, copying and
delivering such Information, to the extent that such costs are incurred for the
benefit of the requesting Party.

 

21



--------------------------------------------------------------------------------

Section 6.5    Record Retention. To facilitate the possible exchange of
Information pursuant to this Article VI and other provisions of this Agreement
from and after the Spin-Off Date, each Party agrees to use its reasonable
efforts to retain all Information in accordance with its record retention policy
as in effect immediately prior to the Spin-Off Date or as modified in good faith
thereafter; provided, that to the extent that any Ancillary Agreement provides
for a longer retention period for certain Information, such longer period shall
control. Cogint shall be entitled to retain a copy of the books and records of
the SpinCo Group relating to periods prior to the Spin-Off; provided, that to
the extent required to satisfy Cogint’s legal or Contractual obligations, Cogint
shall be entitled to retain original books and records relating to such periods,
and shall provide SpinCo with a copy of all such retained books and records. In
the case of any Information relating to a pending or threatened Legal Proceeding
(including any pending or threatened investigation by a Governmental Authority)
subject to a “litigation hold” known to any member of the Group that possesses
relevant documents or records, such member shall issue and comply (or cause the
applicable members of its Group to comply) with the requirements of such
“litigation hold.” Notwithstanding the foregoing, Section 6.02 of the Tax
Matters Agreement shall govern the retention of Tax Returns, schedules and work
papers and all material records or other documents relating thereto. No Party
shall have any liability to any other Party if any Information is destroyed
after reasonable efforts by such party to comply with the provisions of this
Section 6.5.

Section 6.6    Other Agreements Providing for Exchange of Information. The
rights granted and obligations imposed under this Article VI shall be subject to
any specific limitations, qualifications or additional provisions on the
sharing, exchange or confidential treatment of Information set forth in any
Ancillary Agreement.

Section 6.7    Production of Witnesses; Records; Cooperation. From and after the
Business Transfer Time, except in the case of any Legal Proceeding or threatened
Legal Proceeding by any Cogint Entity or SpinCo Entity against any member of the
other’s Group (which shall be governed by such discovery rules as may be
applicable thereto), each Party, shall (a) cooperate and consult in good faith
as reasonably requested in writing by the other Party with respect to (i) any
Legal Proceeding, or (ii) any audit or any other legal requirement, in each
case, whether relating to this Agreement or any Ancillary Agreement or any of
the transactions contemplated hereby or thereby or otherwise, and (b) use
reasonable efforts to make available to such other party the former, current and
future directors, managers, officers, employees, other personnel and agents of
the members of its respective Group (whether as witnesses or otherwise) and any
books, records or other documents within its control or which it otherwise has
the ability to make available, to the extent that any such person (giving
consideration to business demands of such directors, managers, officers,
employees, other personnel and agents) or books, records or other documents may
reasonably be required in connection therewith. Notwithstanding the foregoing,
this Section 6.7 does not require a Party to take any step that would materially
interfere, or that it reasonably determines could materially interfere, with its
business. The requesting Party agrees to reimburse the other Party for the
reasonable out-of-pocket costs, if any, incurred in connection with a request
under this Section 6.7.

Section 6.8    Privilege; Conflicts of Interest.

(a)    The parties recognize that legal and other professional services that
have been and will be provided prior to the Business Transfer Time have been and
will be rendered for the collective benefit of each of the members of the Cogint
Group and the SpinCo Group, and that each of the members of the Cogint Group and
the SpinCo Group should be deemed to be the client with respect to such services
for the purposes of asserting all privileges which may be asserted under
applicable Law in connection therewith.

(b)    The parties agree as follows:

(i)    Cogint shall be entitled, in perpetuity, to control the assertion or
waiver of all privileges in connection with any privileged Information that
relates solely to the Fluent Business and not to the IDI Business, whether or
not the privileged Information is in the possession or under the control of any
member of the Cogint Group or any member of the SpinCo Group. Cogint shall also
be entitled, in perpetuity, to

 

22



--------------------------------------------------------------------------------

control the assertion or waiver of all privileges in connection with any
privileged Information that relates solely to any Cogint Liabilities resulting
from any Legal Proceedings that are now pending or may be asserted in the
future, whether or not the privileged Information is in the possession or under
the control of any member of the Cogint Group or any member of the SpinCo Group;
and

(ii)    SpinCo shall be entitled, in perpetuity, to control the assertion or
waiver of all privileges in connection with any privileged Information that
relates solely to the IDI Business and not to the Fluent Business, whether or
not the privileged Information is in the possession or under the control of any
member of the SpinCo Group or any member of the Cogint Group. SpinCo shall also
be entitled, in perpetuity, to control the assertion or waiver of all privileges
in connection with any privileged Information that relates solely to any SpinCo
Liabilities resulting from any Legal Proceedings that are now pending or may be
asserted in the future, whether or not the privileged Information is in the
possession or under the control of any member of the SpinCo Group or any member
of the Cogint Group.

(c)    Subject to the restrictions set forth in this Section 6.8, the parties
agree that they shall have a shared privilege, each with equal right to assert
or waive any such shared privilege, with respect to all privileges not allocated
pursuant to Section 6.8(b) and all privileges relating to any Legal Proceedings
or other matters that involve both the Cogint Group and the SpinCo Group and in
respect of which both parties have Liabilities under this Agreement, and that no
such shared privilege or immunity may be waived by either party without the
consent of the other party.

(d)    In the event of any Legal Proceedings between Cogint and SpinCo, or any
members of their respective Groups, either party may waive a privilege in which
the other party or member of such other party’s Group has a shared privilege,
without obtaining consent pursuant to Section 6.8(c); provided, that such waiver
of a shared privilege shall be effective only as to the use of Information with
respect to the Legal Proceeding between the parties and/or the applicable
members of their respective Groups, and shall not operate as a waiver of the
shared privilege with respect to any third Person.

(e)    If any dispute arises between Cogint and SpinCo, or any members of their
respective Groups, regarding whether a privilege should be waived to protect or
advance the interests of either the Cogint Group or the SpinCo Group, each party
agrees that it shall (i) negotiate with the other party in good faith,
(ii) endeavor to minimize any prejudice to the rights of the other party and
(iii) not unreasonably withhold, condition or delay consent to any request for
waiver by the other party. Further, each party specifically agrees that it will
not withhold its consent to the waiver of a privilege for any purpose except to
protect its own legitimate interests.

(f)    In furtherance of the parties’ agreement under this Section 6.8, Cogint
and SpinCo shall, and shall cause applicable members of their respective Group
to, maintain their respective separate and joint privileges, including by
entering into joint defense and common interest agreements where necessary or
useful for this purpose.

Section 6.9    Insurance.

(a)    Except as otherwise provided herein or in any other Ancillary Agreement,
from and after the Business Transfer Time, the SpinCo Entities shall cease to be
insured by the Cogint Group’s insurance policies or by any of their self-insured
or captive insurance programs, except with respect to insurance policies
providing coverage on an occurrence basis, including defense and indemnity
benefits attributable to or arising from or under such policies or programs
(such policies or programs, the “Pre-Spin-Off Insurance Policies”). Any Cogint
Entity may, to be effective at the Business Transfer Time, amend any insurance
policies in the manner they deem appropriate to give effect to this Section 6.9;
provided, that in no event shall a Cogint Entity be permitted to amend any
insurance policy in any manner which would eliminate, reduce or otherwise limit
coverage for any occurrence or action that occurred prior to the Spin-Off if
such coverage was then available. Other than as stated in the foregoing
sentences of this Section 6.9(a) and in Section 6.12, from and after the
Business Transfer Time, SpinCo shall be responsible for securing all insurance
it considers appropriate for its operation of the SpinCo

 

23



--------------------------------------------------------------------------------

Entities and the IDI Business and for promptly providing evidence thereof, as
may be required, to third parties under any Contract or lease; provided, that
notwithstanding the foregoing, each of Cogint and SpinCo shall comply (and shall
cause the members of its Group to comply) with the applicable requirements
relating to insurance matters set forth in the Ancillary Agreements.

(b)    From and after the Business Transfer Time, SpinCo shall not, and shall
cause the members of its Group not to, assert any right, claim or interest in,
to or under any Pre-Spin-Off Insurance Policies, other than any right, claim or
interest that existed prior to the Business Transfer Time. From and after the
Business Transfer Time, in the event any SpinCo Entity incurs any Liabilities
covered by “occurrence form” Pre-Spin-Off Insurance Policies (“Pre-Spin-Off
Insurance Claims”), and notifies Cogint and/or the insurer of such Pre-Spin-Off
Insurance Policies, in accordance with the notice provisions of such policies of
such Pre-Spin-Off Insurance Claim, Cogint shall, or shall cause its applicable
Subsidiaries to, submit such Pre-Spin-Off Insurance Claim to the applicable
insurer following such notification. To the extent not covered by or payable
under Pre-Spin-Off Insurance Policies, except as provided in Section 6.12,
SpinCo shall be solely responsible to Cogint and its Subsidiaries for all costs,
expenses and fees in connection with any Pre-Spin-Off Insurance Claim, and for
any deductibles, retentions, premium increases on any Pre-Spin-Off Insurance
Policies which are attributable to any Pre-Spin-Off Insurance Claims submitted
pursuant to this Section 6.9(b). SpinCo shall, and shall cause the members of
its Group to, reasonably cooperate with Cogint or its applicable Subsidiaries or
the applicable insurer in the investigation, contesting, defense or settlement
of such Pre-Spin-Off Insurance Claim. For the avoidance of doubt, (i) any
Liabilities involving or related to Pre-Spin-Off Insurance Claims that are in
excess of insurance coverage therefor (net of any retention amounts, recovery
costs, increases in premium and related deductible payable by Cogint or its
Subsidiaries in connection therewith) under applicable Pre-Spin-Off Insurance
Policies shall not be the responsibility of Cogint or its Subsidiaries, unless
otherwise required by this Agreement, including the provisions of Article V and
Section 6.12, (ii) Cogint or its Subsidiaries shall have the right, subject to
the terms and provisions of the applicable Pre-Spin-Off Insurance Policy, to
investigate, contest, assume the defense of or settle any Pre-Spin-Off Insurance
Claim and (iii) any amounts paid by an insurer and/or received by the SpinCo
Group pursuant to this Section 6.9(b) shall not constitute indemnifiable
Liabilities under Article V, and the SpinCo Group shall have no right to
indemnification under Article V with respect to any such amounts. Furthermore,
to the extent any Pre-Spin-Off Insurance Claim has been brought under a
Pre-Spin-Off Insurance Policy by Cogint or its Subsidiaries, SpinCo shall, and
shall cause the members of its Group to, from and after the Business Transfer
Time, reasonably cooperate with Cogint or such Subsidiaries in the
investigation, contesting, defense or settlement of any such Pre-Spin-Off
Insurance Claim.

(c)    Subject to Cogint’s compliance with the applicable terms of this
Section 6.9 and Section 6.12, the Cogint Group shall have no Liability to the
SpinCo Group whatsoever as a result of the insurance policies and practices of
the Cogint Group as in effect at any time, including as a result of the level or
scope of any such insurance, the creditworthiness of any insurance carrier, the
terms and conditions of any policy, or the adequacy or timeliness of any notice
to any insurance carrier with respect to any claim or potential claim or
otherwise.

Section 6.10    Confidentiality.

(a)    From and after the Business Transfer Time, subject to Section 6.10(c) and
except as contemplated by or otherwise provided in this Agreement or any other
Ancillary Agreement, Cogint shall not, and shall cause each of the members of
the Cogint Group and their respective Affiliates, directors, officers,
employees, consultants, agents, representatives and advisors (collectively,
“Representatives”), not to, directly or indirectly, disclose, reveal, divulge or
communicate to any Person other than Representatives of such party or of its
Affiliates who reasonably need to know such information in providing services to
any member of the Cogint Group, any SpinCo Confidential Information. If any
disclosures are made to any member of the Cogint Group in connection with any
services provided to a member of the SpinCo Group under this Agreement or any
other Ancillary Agreement, then the SpinCo Confidential Information so disclosed
shall be used only as required in connection with the receipt of such services.
Cogint shall use the same degree of care to prevent and restrain the
unauthorized use or disclosure of the SpinCo Confidential Information by any of
its Representatives as it

 

24



--------------------------------------------------------------------------------

currently uses for its own confidential information of a like nature, but in no
event less than a reasonable standard of care. For purposes of this
Section 6.10(a), any Information, material or documents relating to the IDI
Business currently or formerly conducted, or proposed to be conducted, by any
member of the SpinCo Group furnished to, or in possession of, Cogint,
irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by Cogint or its officers, directors and Affiliates, that
contain or otherwise reflect such information, material or documents is referred
to herein as “SpinCo Confidential Information.” SpinCo Confidential Information
does not include, and there shall be no obligation hereunder with respect to,
information that (i) is or becomes generally available to the public, other than
as a result of a disclosure by any member of the Cogint Group not otherwise
permissible hereunder, (ii) Cogint can demonstrate became available to any
member of the Cogint Group after the Business Transfer Time from a source other
than any member of the Cogint Group, SpinCo Group or their respective Affiliates
or (iii) is developed independently by any member of the Cogint Group without
reference to the SpinCo Confidential Information; provided, however, that, in
the case of clause (ii), the source of such information was not known by any
member of the Cogint Group to be bound by a confidentiality agreement with, or
other contractual, legal or fiduciary obligation of confidentiality to, SpinCo
or any member of the SpinCo Group with respect to such information.

(b)    From and after the Business Transfer Time, subject to Section 6.10(c) and
except as contemplated by this Agreement or any other Ancillary Agreement,
SpinCo shall not, and shall cause each of the members of the SpinCo Group and
their respective Affiliates and Representatives, not to, directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than
Representatives of such party or of its Affiliates who reasonably need to know
such information in providing services to SpinCo or any member of the SpinCo
Group, any Cogint Confidential Information. If any disclosures are made to any
member of the SpinCo Group in connection with any services provided to a member
of the SpinCo Group under this Agreement or any other Ancillary Agreement, then
the Cogint Confidential Information so disclosed shall be used only as required
in connection with the receipt of such services. The SpinCo Group shall use the
same degree of care to prevent and restrain the unauthorized use or disclosure
of the Cogint Confidential Information by any of their Representatives as they
use for their own confidential information of a like nature, but in no event
less than a reasonable standard of care. For purposes of this Section 6.10(b),
any Information, material or documents relating to the businesses currently or
formerly conducted, or proposed to be conducted, by Cogint or any of its
Affiliates (other than any member of the SpinCo Group) furnished to, or in
possession of, any member of the SpinCo Group, irrespective of the form of
communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by SpinCo, any
member of the SpinCo Group or their respective officers, directors and
Affiliates, that contain or otherwise reflect such information, material or
documents is hereinafter referred to as “Cogint Confidential Information.”
Cogint Confidential Information does not include, and there shall be no
obligation hereunder with respect to, information that (i) is or becomes
generally available to the public, other than as a result of a disclosure by any
member of the SpinCo Group not otherwise permissible hereunder, (ii) SpinCo can
demonstrate became available to any member of the SpinCo Group after the
Business Transfer Time from a source other than any member of the SpinCo Group,
any member of the Cogint Group or their respective Affiliates or (iii) is
developed independently by any member of the SpinCo Group without reference to
the Cogint Confidential Information; provided, however, that, in the case of
clause (ii), the source of such information was not known by any member of the
SpinCo Group to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, Cogint or its
Affiliates with respect to such information.

(c)    If Cogint or its Affiliates, on the one hand, or SpinCo or its
Affiliates, on the other hand, are requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any SpinCo Confidential
Information or Cogint Confidential Information, as applicable, the Person
receiving such request or demand shall use commercially reasonable efforts to
provide the other party with written notice of such request or demand as
promptly as practicable under the circumstances so that such other party shall
have an opportunity to seek an appropriate protective order. The party receiving
such request or

 

25



--------------------------------------------------------------------------------

demand agrees to take, and cause its Representatives to take, at the requesting
party’s expense, all other reasonable steps necessary to obtain confidential
treatment by the recipient. Subject to the foregoing, the party that received
such request or demand may thereafter disclose or provide any SpinCo
Confidential Information or Cogint Confidential Information, as the case may be,
to the extent required by such Law (as so advised by counsel) or by lawful
process or such Governmental Authority.

(d)    Each of Cogint and SpinCo acknowledges that it and the other members of
its Group may have in their possession confidential or proprietary information
of third Persons that was received under confidentiality or non-disclosure
agreements with such third Person prior to the Business Transfer Time. Cogint
and SpinCo each agrees that it will hold, and will cause the other members of
its Group and their respective Representatives to hold, in strict confidence the
confidential and proprietary information of third Persons to which it or any
other member of its respective Group has access, in accordance with the terms of
any agreements entered into prior to the Business Transfer Time between or among
one (1) or more members of the applicable party’s Group and such third Persons
to the extent disclosed to such party.

Section 6.11    Non-Solicitation.

(a)    From the Spin-Off Date until the date that is three (3) years after the
Spin-Off Date, SpinCo shall not, and shall cause each of its Affiliates and its
and their Representatives (to the extent acting on their behalf) not to, without
the prior written consent of Cogint, directly or indirectly, (i) solicit for
employment (or service) or employ (or engage) any current officer or
non-administrative employee of the Cogint Group (the “Cogint Group Employees”)
or (ii) knowingly induce or encourage any Cogint Group Employee to no longer be
employed by or provide services to the Cogint Group; provided, however, that
nothing in this Section 6.11(a) shall prohibit SpinCo or any of its Affiliates
or Representatives from (A) engaging in general solicitations to the public or
general advertising, including in periodicals, newspapers, trade publications
and the Internet, not directly targeted at the Cogint Group Employees,
(B) soliciting or employing any person who has been terminated by a Cogint
Entity, (C) employing or otherwise working with any Cogint Group Employee who
initiates employment discussions with SpinCo or any of its Affiliates solely on
his or her own initiative without any direct or indirect solicitation by or
encouragement from SpinCo or any of its Affiliates, or (D) soliciting or
employing any person who has resigned from employment with a Cogint Entity at
least six (6) months prior to such solicitation or employment.

(b)    From the Spin-Off Date until the date that is three (3) years after the
Spin-Off Date, Cogint shall not, and shall cause each of its Affiliates and its
and their Representatives (to the extent acting on their behalf) not to, without
the prior written consent of SpinCo, directly or indirectly, (i) solicit for
employment (or service) or employ (or engage) any current officer or
non-administrative employee of the SpinCo Group (the “SpinCo Group Employees”)
or (ii) knowingly induce or encourage any SpinCo Group Employee to no longer be
employed by or provide services to the SpinCo Group; provided, however, that
nothing in this Section 6.11(b) shall prohibit Cogint or any of its Affiliates
or Representatives from (A) engaging in general solicitations to the public or
general advertising, including in periodicals, newspapers, trade publications
and the Internet, not directly targeted at SpinCo Group Employees,
(B) soliciting or employing any person who has been terminated by a SpinCo
Entity, (C) employing or otherwise working with any SpinCo Group Employee who
initiates employment discussions with Cogint or any of its Affiliates solely on
his or her own initiative without any direct or indirect solicitation by or
encouragement from Cogint or any of its Affiliates, or (D) soliciting or
employing any person who has resigned from employment with a SpinCo Entity at
least six (6) months prior to such solicitation or employment.

(c)    Cogint and SpinCo acknowledge that the covenants set forth in this
Section 6.11 are reasonable in order to protect the value of the Restricted
Business, its goodwill and the Cogint Group and in light of the activities and
nature of the Restricted Business and the businesses of the parties hereto and
their respective Affiliates and the current plans of the Restricted Business and
the businesses of the parties hereto and their respective Affiliates. It is the
intention of the parties that if any restriction or covenant contained in this

 

26



--------------------------------------------------------------------------------

Section 6.11 is held to cover a geographic area or to be for a length of time
which is not permitted by applicable Law, or in any way construed to be too
broad or to any extent invalid, such restriction or covenant may be amended by a
court of competent jurisdiction to interpret or reform (including by
substitution, addition or deletion of words and numbers) this Section 6.11 to
provide for a covenant having the maximum enforceable geographic area, time
period and other provisions (not greater than those contained in this
Section 6.11) that would be valid and enforceable under such Law.

Section 6.12    Directors’ and Officers’ Exculpation, Indemnification and
Insurance.

(a)    From and after the Spin-Off, Cogint and its Subsidiaries will honor and
fulfill, in all respects, the obligations of Cogint and its Subsidiaries
pursuant to any indemnification agreements entered into before the date of this
Agreement between Cogint and any of its Subsidiaries and any of their respective
current or former directors or officers (and any person who becomes a director
or officer of Cogint or any of its Subsidiaries prior to the Spin-Off)
(collectively, the “Indemnified Persons”). In addition, during the period
commencing at the Spin-Off and ending on the sixth (6th) anniversary of the
Spin-Off, Cogint and its Subsidiaries will cause the certificate of
incorporation, bylaws and other similar organizational documents of Cogint and
its Subsidiaries to contain provisions with respect to indemnification,
exculpation and the advancement of expenses that are at least as favorable as
the indemnification, exculpation and advancement of expenses provisions set
forth in the certificate of incorporation, bylaws and other similar
organizational documents of Cogint and its Subsidiaries as of the Spin-Off Date.
During such six (6) year period, such provisions may not be repealed, amended or
otherwise modified in any manner except as required by applicable Law.

(b)    Without limiting the generality of the provisions of Section 6.12(a),
during the period commencing at the Spin-Off and ending on the sixth (6th)
anniversary of the Spin-Off, Cogint will indemnify and hold harmless, to the
fullest extent permitted by applicable Law or pursuant to any indemnification
agreements with Cogint and/or any of its Subsidiaries in effect on the date of
the Spin-Off, each Indemnified Person from and against any costs, fees and
expenses (including reasonable attorneys’ fees and investigation expenses),
judgments, fines, losses, claims, damages, Liabilities and amounts paid in
settlement or compromise in connection with any Legal Proceeding, whether civil,
criminal, administrative or investigative, to the extent that such Legal
Proceeding arises, directly or indirectly, out of or pertains, directly or
indirectly, to (i) any action or omission, or alleged action or omission, in
such Indemnified Person’s capacity as a director, officer, employee or agent of
Cogint or any of its Subsidiaries (regardless of whether such action or
omission, or alleged action or omission, occurred prior to, at or after the
Spin-Off); and (ii) any transaction contemplated hereby or in any Ancillary
Agreement, as well as any actions taken by Cogint with respect thereto, except
that if, at any time prior to the sixth (6th) anniversary of the Spin-Off, any
Indemnified Person delivers to the Parent a written notice asserting a claim for
indemnification pursuant to this Section 6.12(b), then the claim asserted in
such notice will survive the sixth (6th) anniversary of the Spin-Off until such
claim is fully and finally resolved. In the event of any such Legal Proceeding,
(A) Cogint will have the right to control the defense thereof after the
Spin-Off; (B) each Indemnified Person will be entitled to retain his or her own
counsel to the extent such Indemnified Person has defenses not available to
other defendants in such Legal Proceedings or such Indemnified Person, upon the
advice of counsel, reasonably believes it has a conflict of interest with Cogint
or its Subsidiaries in such Legal Proceeding, in each case, whether or not
Cogint elects to control the defense of any such Legal Proceeding; (C) Cogint
will advance all fees and expenses (including reasonable fees and expenses of no
more than one separate counsel retained by each Indemnified Person and
reasonably acceptable to Cogint and fees relating to posting of any bond) as
incurred by an Indemnified Person in the defense of such Legal Proceeding
whether or not Cogint elects to control the defense of any such Legal
Proceeding, subject to receipt of an undertaking by such Indemnified Person to
repay such fees and expenses if it is finally determined by the court of
competent jurisdiction that he or she is not entitled to indemnification in the
underlying Legal Proceeding; and (D) no Indemnified Person will be liable for
any settlement of such Legal Proceeding effected without his or her prior
express written consent (which consent shall not be unreasonably withheld,
conditioned or delayed). Notwithstanding anything to the contrary in this
Agreement, none of Cogint nor any of its Affiliates will settle or otherwise
compromise or consent to the entry of any judgment with respect to, or otherwise
seek the termination

 

27



--------------------------------------------------------------------------------

of, any Legal Proceeding for which indemnification may be sought by an
Indemnified Person pursuant to this Agreement unless such settlement,
compromise, consent or termination includes an unconditional release of such
Indemnified Person from all Liability arising out of such Legal Proceeding.

(c)    During the period commencing at the Spin-Off and ending on the sixth
(6th) anniversary of the Spin-Off, Cogint will maintain in effect directors’ and
officers’ liability insurance (“D&O Insurance”) in respect of acts or omissions
occurring at or prior to the Spin-Off on terms (including with respect to
coverage, conditions, retentions, limits and amounts) that are substantially
equivalent to those of Cogint’s and its Subsidiaries’ current directors’ and
officers’ liability insurance. Prior to the Spin-Off, Cogint may purchase a
prepaid “tail” policy with respect to the D&O Insurance from an insurance
carrier with the same or better credit rating as Cogint’s current directors’ and
officers’ liability insurance carrier. If Cogint elects to purchase such a
“tail” policy prior to the Spin-Off, Cogint will maintain such “tail” policy in
full force and effect and continue to honor its obligations thereunder, in lieu
of all other obligations under the first sentence of this Section 6.12(c), for
so long as such “tail” policy is in full force and effect.

(d)    If Cogint or any of its successors or assigns will (i) consolidate with
or merge into any other Person and not be the continuing or surviving
corporation or entity in such consolidation or merger; or (ii) transfer all or
substantially all of its properties and assets to any Person, then proper
provisions will be made so that the successors and assigns of Cogint or any of
its successors or assigns will assume all of the obligations of Cogint set forth
in this Section 6.12.

(e)    The obligations set forth in this Section 6.12 may not be terminated,
amended or otherwise modified in any manner that adversely affects any
Indemnified Person (or any other person who is a beneficiary pursuant to the D&O
Insurance or the “tail” policy referred to in Section 6.12(c) (and their heirs
and Representatives)) without the prior written consent of such affected
Indemnified Person or other person who is a beneficiary under the D&O Insurance
or the “tail” policy referred to in Section 6.12(c) (and their heirs, agents and
Representatives). Each of the Indemnified Persons or other persons who are
beneficiaries pursuant to the D&O Insurance or the “tail” policy referred to in
Section 6.12(c) (and their heirs, agents and Representatives) are intended to be
third-party beneficiaries of this Section 6.12, with full rights of enforcement
as if a Party. The rights of the Indemnified Persons (and other persons who are
beneficiaries pursuant to the D&O Insurance or the “tail” policy referred to in
Section 6.12(c) (and their heirs, agents and Representatives)) pursuant to this
Section 6.12 will be in addition to, and not in substitution for, any other
rights that such persons may have pursuant to the certificate of incorporation,
bylaws and other similar organizational documents of Cogint and its
Subsidiaries, any and all indemnification agreements entered into with Cogint or
any of its Subsidiaries before the Spin-Off Date or applicable Law (whether at
Law or in equity).

(f)    Nothing in this Agreement is intended to, or will be construed to,
release, waive or impair any rights to directors’ and officers’ insurance claims
pursuant to any applicable insurance policy or indemnification agreement that is
or has been in existence with respect to Cogint or any of its Subsidiaries for
any of their respective directors, officers or other employees, it being
understood and agreed that the indemnification provided for in this Section 6.12
is not prior to or in substitution for any such claims pursuant to such policies
or indemnification agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1    Expenses. Except as otherwise provided in this Agreement, each
Party shall be responsible for its own fees and expenses in connection with the
preparation and negotiation of this Agreement, the Ancillary Agreements, the
Internal Reorganization and the Spin-Off.

Section 7.2    Entire Agreement. This Agreement and the Ancillary Agreements,
including any related annexes, exhibits and schedules, as well as any other
agreements and documents referred to herein and therein,

 

28



--------------------------------------------------------------------------------

shall together constitute the entire agreement between the Parties relating to
the transactions contemplated hereby and supersede any other agreements, whether
written or oral, that may have been made or entered into by or among any of the
Parties or any of their respective Affiliates relating to the transactions
contemplated hereby.

Section 7.3    Governing Law. This Agreement and, unless expressly provided
therein, each Ancillary Agreement, and all Legal Proceedings (whether in
contract or tort) that may be based upon, arise out of or relate hereto or
thereto or the negotiation, execution or performance hereof or thereof
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement), shall be governed by and
construed in accordance with the Law of the State of Delaware, without regard to
the choice of law or conflicts of law principles thereof. The Parties expressly
waive any right they may have, now or in the future, to demand or seek the
application of a governing Law other than the Law of the State of Delaware.

Section 7.4    Characterization of Payments. The Parties agree to treat all
payments required by this Agreement (other than any payments with respect to
interests accruing after the Spin-Off Date) as either a contribution by Cogint
to SpinCo or a distribution by SpinCo to Cogint, as the case may be, occurring
immediately prior to the Spin-Off Date unless a contrary treatment is required
under applicable Law.

Section 7.5    Notices. All notices and other communications among the parties
hereto shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when delivered by facsimile (solely if receipt is
confirmed) or email (so long as the sender of such email does not receive an
automatic reply from the recipient’s email server indicating that the recipient
did not receive such email), addressed as follows:

If to Cogint after the Spin-Off:

 

2650 North Military Trail, Suite 300 Boca Raton, FL 33431 Attn: Chief Executive
Officer Email:                                                                
Fax: (561) 571-2712 with a copy (which will not constitute notice) to: Akerman
LLP

Three Brickell City Centre

98 Southeast Seventh Street, Suite 1100

Miami, FL 33131 Attn:   Teddy D. Klinghoffer   Mary V. Carroll Fax:   (954)
463-2224 Email:   Teddy.Klinghoffer@akerman.com   Mary.Carroll@akerman.com

 

29



--------------------------------------------------------------------------------

If to SpinCo, prior to or after the Spin-Off (and if to Cogint, prior to the
Spin-Off):

 

2650 North Military Trail, Suite 300 Boca Raton, FL 33431 Attn: Chief Executive
Officer Fax: (561) 571-2712 Email: derek@cogint.com with a copy (which shall not
constitute notice) to: Akerman LLP

Three Brickell City Centre

98 Southeast Seventh Street, Suite 1100

Miami, FL 33131 Attn:   Teddy D. Klinghoffer   Mary V. Carroll Fax:   (954)
463-2224 Email:   Teddy.Klinghoffer@akerman.com   Mary.Carroll@akerman.com

or to such other address addresses as the Parties hereto may from time to time
designate in writing.

Section 7.6    Priority of Agreements. If there is a conflict between any
provision of this Agreement and a provision in any of the Ancillary Agreements
(other than the Tax Matters Agreement and Employee Matters Agreement), each of
this Agreement and the other Ancillary Agreement is to be interpreted and
construed, if possible, so as to avoid or minimize such conflict, but to the
extent, and only to the extent, of such conflict, the provision of this
Agreement shall control unless specifically provided otherwise in this Agreement
or in the Ancillary Agreement. Except as otherwise specifically provided herein,
this Agreement shall not apply to matters relating to Taxes or employees,
employee benefits plans, and related assets and liabilities including pension
and other post-employment benefit assets and liabilities, which shall be
exclusively governed by the Tax Matters Agreement and Employee Matters
Agreement, respectively. In the case of any conflict between this Agreement and
the Tax Matters Agreement or Employee Matters Agreement, respectively, in
relation to any matters addressed by the Tax Matters Agreement or Employee
Matters Agreement, the Tax Matters Agreement or Employee Matters Agreement, as
applicable, shall prevail. The procedures relating to indemnification for Tax
matters shall be exclusively governed by the Tax Matters Agreement.

Section 7.7    Amendments and Waivers.

(a)    Any Party may, at any time, by action taken by its board of directors (or
other governing body), or officers thereunto duly authorized, waive any of the
terms or conditions of this Agreement or (without limiting Section 7.7(b)) agree
to an amendment or modification to this Agreement by an agreement in writing
executed in the same manner (but not necessarily by the same Persons) as this
Agreement. No waiver by any of the Parties of any breach hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent breach
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. No waiver by any of the Parties of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
executed by the Party sought to be charged with such waiver.

(b)    This Agreement may be amended or modified in whole or in part, only by a
duly authorized agreement in writing executed by the Parties in the same manner
as this Agreement and which makes reference to this Agreement. The Parties
hereby agree to provide written notice to Ryan Schulke of any such amendments.

Section 7.8    Termination. This Agreement may be terminated upon the mutual
written agreement of the Parties. If terminated, no Party shall have any
Liability of any kind to the other Party or any other Person on account of this
Agreement.

 

30



--------------------------------------------------------------------------------

Section 7.9    Assignability. No Party may assign its rights or delegate its
duties under this Agreement without the written consent of the other Party,
except that a Party may assign its rights or delegate its duties under this
Agreement to an Affiliate thereof; provided, that no assignment or delegation
shall relieve any Party of its indemnification obligations or obligations in the
event of a breach of this Agreement and any assignee shall agree in writing to
be bound by the terms and conditions contained in this Agreement. Any attempted
assignment or delegation in breach of this Section 7.9 shall be null and void.

Section 7.10    Parties in Interest. This Agreement is for the sole benefit of
the Parties hereto and their permitted assigns and nothing herein, express or
implied, shall give or be construed to give to any Person, other than the
Parties hereto and such permitted assigns, any legal or equitable rights
hereunder, except (a) as provided in Section 6.12, (b) that the applicable
Cogint Indemnitees and SpinCo Indemnitees shall be third-party beneficiaries of
Article V and (c) Ryan Schulke shall be a third-party beneficiary of the last
sentence of Section 7.7(b).

Section 7.11    Interpretation.

(a)    Unless the context of this Agreement otherwise requires:

(i)    (A) words of any gender include each other gender and neuter form;
(B) words using the singular or plural number also include the plural or
singular number, respectively; (C) derivative forms of defined terms will have
correlative meanings; (D) the terms “hereof,” “herein,” “hereby,” “hereto,”
“herewith,” “hereunder” and derivative or similar words refer to this entire
Agreement; (E) the terms “Article,” “Section,” “Annex,” “Exhibit,” and
“Schedule” refer to the specified Article, Section, Annex, Exhibit or Schedule
of this Agreement and references to “paragraphs” or “clauses” shall be to
separate paragraphs or clauses of the section or subsection in which the
reference occurs; (F) the word “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” and (G) the word “or”
shall be disjunctive but not exclusive;

(ii)    references to Contracts (including this Agreement) and other documents
or Laws shall be deemed to include references to such Contract or Law as
amended, restated, supplemented or modified from time to time in accordance with
its terms and the terms hereof, as applicable, and in effect at any given time
(and, in the case of any Law, to any successor provisions);

(iii)    references to any federal, state, local, or foreign statute or Law
shall include all regulations promulgated thereunder; and

(iv)    references to any Person include references to such Person’s successors
and permitted assigns, and in the case of any Governmental Authority, to any
Person succeeding to its functions and capacities.

(b)    The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent. The Parties acknowledge
that each Party and its attorney has reviewed and participated in the drafting
of this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

(c)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. If any action is to
be taken or given on or by a particular calendar day, and such calendar day is
not a Business Day, then such action may be deferred until the next Business
Day.

(d)    The word “to the extent” shall mean the degree to which a subject or
other thing extends, and such phrase shall not mean simply “if.”

(e)    The term “writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.

 

31



--------------------------------------------------------------------------------

(f)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP unless the context otherwise
requires.

(g)    All monetary figures shall be in United States dollars unless otherwise
specified.

Section 7.12    Severability. If any provision of this Agreement or any
Ancillary Agreement, or the application of any provision to any Person or
circumstance, is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect. The Parties further agree that if any provision contained herein is,
to any extent, held invalid or unenforceable in any respect under the Laws
governing this Agreement, they shall take any actions necessary to render the
remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by Law and, to the extent necessary, shall amend or otherwise
modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the Parties.

Section 7.13    Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts (including by electronic
or .pdf transmission), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of any
signature page by facsimile, electronic or pdf. transmission shall be binding to
the same extent as an original signature page.

Section 7.14    Jurisdiction; Consent to Jurisdiction.

(a)    Exclusive Jurisdiction. Except as otherwise expressly provided in any
Ancillary Agreement, each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the Court
of Chancery of the State of Delaware or, if such court shall not have
jurisdiction, any state or federal court of the United States of America sitting
in Delaware, and any appellate court from any appeal thereof, in any Legal
Proceeding arising out of or relating to this Agreement, the Ancillary
Agreements, the documents referred to in this Agreement, or any of the
transactions contemplated hereby or thereby or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such Legal Proceeding except in
such courts, (ii) agrees that any claim in respect of any such Legal Proceeding
may be heard and determined in the Court of Chancery of the State of Delaware
or, to the extent permitted by Law, in such state or federal court,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Legal Proceeding in the Court of Chancery of the State of Delaware or such state
or federal court and (iv) waives, to the fullest extent permitted by Law, the
defense of an inconvenient forum to the maintenance of such Legal Proceeding in
the Court of Chancery of the State of Delaware or such state or federal court.
Each of the Parties agrees that a final judgment in any such Legal Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. To the fullest extent permitted
by Law, each Party irrevocably consents to service of process in the manner
provided for notices in Section 7.5. Nothing in this Agreement shall affect the
right of any party to this Agreement to serve process in any other manner
permitted by Law.

(b)    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE ANCILLARY AGREEMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY

 

32



--------------------------------------------------------------------------------

WOULD NOT, IN THE EVENT OF ANY LITIGATION, SEEK TO ENFORCE SUCH WAIVERS,
(ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(iii) EACH PARTY MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7.14(b).

Section 7.15    Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement or any other Ancillary Agreement, the Party who is, or is to be,
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief in respect of its rights under this Agreement or such
Ancillary Agreement, in addition to any and all other rights and remedies at Law
or in equity, subject to Section 5.8. The Parties agree that the remedies at Law
for any breach or threatened breach, including monetary damages, are inadequate
compensation for any loss and that any defense in any Legal Proceeding for
specific performance that a remedy at Law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are waived
by each of the Parties to this Agreement.

[Signature page follows.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective duly authorized officers.

 

COGINT, INC. By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Chief Executive Officer RED VIOLET, INC. By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Schedule 1.1

Cogint Balance Sheet

COGINT

CONSOLIDATED BALANCE SHEETS

(Amounts in thousands, except share data)

 

     (unaudited)              June 30, 2017     Notes  

ASSETS:

    

Current assets:

    

Cash and cash equivalents

   $ —         (a ) 

Accounts receivable, net of allowance for doubtful accounts of $1,001

     31,506       (b ) 

Prepaid expenses and other current assets

     2,132       (c )    

 

 

   

Total current assets

     33,638    

Property and equipment, net

     403       (d ) 

Intangible assets, net

     79,969       (e ) 

Goodwill

     161,029       (f ) 

Other non-current assets

     1,224       (g )    

 

 

   

Total assets

   $ 276,263       

 

 

   

LIABILITIES AND SHAREHOLDERS’ EQUITY:

    

Current liabilities:

    

Trade accounts payable

   $ 14,202       (h ) 

Accrued expenses and other current liabilities

     5,444       (i ) 

Deferred revenue

     1,058       (j ) 

Current portion of long-term debt

     2,750       (k )    

 

 

   

Total current liabilities

     23,454    

Promissory notes payable to certain shareholders, net

     10,253       (l ) 

Long-term debt, net

     49,910       (k ) 

Acquisition consideration payable in stock

     10,225       (m )    

 

 

   

Total liabilities

     93,842       

 

 

   

Shareholders’ equity:

    

Series A preferred stock—$0.0001 par value, 10,000,000 shares authorized;
0 share issued and outstanding at June 30, 2017

     —      

Series B preferred stock—$0.0001 par value, 10,000,000 shares authorized;
0 share issued and outstanding at June 30, 2017

     —      

Common stock—$0.0005 par value, 200,000,000 shares authorized; 55,528,094 and
55,180,092 shares issued and outstanding at June 30, 2017, respectively

     28    

Treasury stock, at cost, 348,002 shares at June 30, 2017

     (1,254 )   

Additional paid-in capital

     287,870    

Accumulated deficit

     (104,223 )      

 

 

   

Total shareholders’ equity

     182,421       

 

 

   

Total liabilities and shareholders’ equity

   $ 276,263       

 

 

   

Notes:

 

(a) For pro forma purpose, all cash and cash equivalents are included into
SpinCo.

(b) Represents accounts receivable of Fluent LLC and its subsidiaries.

(c) Represents prepaid expenses and other current assets recorded by Fluent and
Cogint, Inc. (Cogint, Inc.’s prepaid expenses and other current assets result
from transactions related to public holding company items).

(d) Represents property and equipment of Fluent LLC and its subsidiaries.



--------------------------------------------------------------------------------

(e) Represents intangible assets of Fluent LLC and its subsidiaries.

(f) Represents goodwill of Fluent LLC and its subsidiaries.

(g) Represents other non-current assets of Fluent LLC and its subsidiaries, and
Cogint, Inc. (Cogint, Inc.’s other non-current assets result from transactions
related to public holding company items).

(h) Represents trade accounts payable of Fluent LLC and its subsidiaries.

(i) Represents accrued expenses and other current liabilities of Fluent LLC and
its subsidiaries, and Cogint, Inc. (Cogint, Inc.’s accrued expenses and other
current liabilities result from transactions related to public holding company
items).

(j) Represents deferred revenue of Fluent LLC and its subsidiaries.

(k) Represents current and non-current portion of long-term debt of Fluent LLC
and its subsidiaries.

(l) Represents promissory notes payable to certain shareholders of Cogint, Inc.

(m) Represents acquisition consideration payable in stock by Cogint, Inc.



--------------------------------------------------------------------------------

Schedule 1.2

SpinCo Assumed Liabilities

All Liabilities arising from or relating to the Management Employment Agreements
(other than accrued and unpaid compensation and expense reimbursement as of the
Spin-Off Date).

Any Liabilities of Cogint arising from (i) that certain Settlement Agreement,
dated as of July 22, 2017, by and among TransUnion, TransUnion Risk and
Alternative Data Solutions, Inc., Cogint, Inc., IDI Holdings, LLC, Interactive
Data, LLC, Ole Poulsen, Michael Brauser, Derek Dubner and James Reilly (the
“Settlement Agreement”) and (ii) the BK IP Action, BK IP Appeal, IP Judgment
Appeal, Datamyx Action, Lanham Action and Tortious Interference/D&O Action (each
as defined in the Settlement Agreement).

For the avoidance of doubt, any Liability resulting from any Legal Proceeding
commenced or threatened against Cogint or any of its Subsidiaries (after the
Spin-Off), or their respective directors or officers, in each case arising from
or directly related to any pre-Spin-Off acquisition transaction by a SpinCo
Subsidiary, shall constitute SpinCo Liabilities and/or SpinCo Assumed
Liabilities, but only to the extent not covered by insurance.



--------------------------------------------------------------------------------

Schedule 1.3

SpinCo Balance Sheet

SPINCO

CONSOLIDATED AND COMBINED BALANCE SHEETS

(Amounts in thousands)

 

     (unaudited)        June 30, 2017  

ASSETS:

  

Current assets:

  

Cash and cash equivalents

   $ 19,248  

Accounts receivable, net of allowance for doubtful accounts of $90

     911  

Prepaid expenses and other current assets

     831     

 

 

 

Total current assets

     20,990  

Property and equipment, net

     1,012  

Intangible assets, net

     12,845  

Goodwill

     5,227  

Other non-current assets

     1,357     

 

 

 

Total assets

   $ 41,431     

 

 

 

LIABILITIES AND MEMBER’S CAPITAL:

  

Current liabilities:

  

Trade accounts payable

   $ 971  

Accrued expenses and other current liabilities

     9,327  

Deferred revenue

     50     

 

 

 

Total current liabilities

     10,348  

Other non-current liabilities

     500     

 

 

 

Total liabilities

     10,848  

Total member’s capital

     30,583     

 

 

 

Total liabilities and member’s capital

   $ 41,431     

 

 

 



--------------------------------------------------------------------------------

Schedule 1.4

SpinCo Transferred Assets

The Contributed Cash, as set forth in the CFO Certificate.

All (i) books and records of any Cogint Entity exclusively relating to the IDI
Business, including files, manuals, price lists, mailing lists, distributor
lists, customer lists, sales and promotional materials, purchasing materials,
documents evidencing intangible rights or obligations, personnel records,
financial, accounting and Tax records, and Legal Proceeding files (regardless of
the media in which stored), including, without limitation, the minute books of
each SpinCo Entity and (ii) books, records and files related to litigation.

The following Employment Agreements (collectively, the “Management Employment
Agreements”) more specifically addressed in and governed by the Employee Matters
Agreement:

 

  1. Employment Agreement, dated September 30, 2014, by and between The Best
One, Inc. and Daniel MacLachlan, as amended by that certain Amendment to
Employment Agreement, dated March 17, 2015 and that Second Amendment to
Employment Agreement, dated November 16, 2015 and that certain Third Amendment
to Employment Agreement, dated April 11, 2017.

 

  2. Employment Agreement, dated September 30, 2014, by and between The Best
One, Inc. and Derek Dubner, as amended by that certain Amendment to Employment
Agreement, dated March 17, 2015 and by that certain Second Amendment to
Employment Agreement, dated November 16, 2015, and by that certain Third
Amendment to Employment Agreement, dated April 11, 2017.

 

  3. Employment Agreement, dated September 30, 2014, by and between The Best
One, Inc. and James Reilly, as amended by that certain Amendment to Employment
Agreement, dated March 17, 2015, by that certain Second Amendment to Employment
Agreement, dated November 16, 2015, and by that certain Third Amendment to
Employment Agreement, dated September 6, 2017.

 

  4. Letter Agreement, dated April 11, 2017, by and between Cogint, Inc. and
Joshua Weingard.

The following Consulting Agreement:

 

  1. Consulting Services Agreement, effective as of June 23, 2017, by and
between Cogint, Inc. and Michael Brauser.



--------------------------------------------------------------------------------

Schedule 2.1(a)

Internal Reorganization Step Plan

In consideration of the Spin-Off, effective as of the Business Transfer Time,
the following steps shall be consummated (and deemed consummated) in the
following order:

Step 1: Cogint shall contribute to SpinCo all of the outstanding equity
interests of the SpinCo Subsidiaries that are directly owned by Cogint.

Step 2: Cash shall be distributed up to Cogint from its Subsidiaries, if
necessary, so that Cogint holds an amount at least equal to the Contributed Cash
amount as set forth in the CFO Certificate, and thereafter, the Contributed Cash
shall be contributed to SpinCo.

Step 3: All other SpinCo Transferred Assets and SpinCo Assumed Liabilities held
by any Subsidiary of Cogint shall be distributed to and assumed by Cogint, after
which, Cogint shall contribute all SpinCo Transferred Assets to SpinCo, and
SpinCo shall assume such SpinCo Assumed Liabilities.

Step 4: All necessary actions shall be taken to file with the Secretary of State
of the State of Delaware the Amended and Restated Certificate of Incorporation
of SpinCo in the form attached hereto as Exhibit A (the “Charter Amendment”),
and all necessary actions shall be taken to adopt the Amended and Restated
Bylaws of SpinCo in the form attached hereto as Exhibit B.

To facilitate the transfers contemplated herein, each of Cogint on the one hand
and SpinCo on the other authorizes and directs each of its respective
Subsidiaries to make the transfers contemplated by this Step Plan directly to
the receiving entity on its behalf.



--------------------------------------------------------------------------------

Schedule 4.3(f)

Interim Operations

Cogint may contribute cash to SpinCo or any SpinCo Subsidiary.



--------------------------------------------------------------------------------

Schedule 4.6

Guarantees

Guaranty of Lease, dated April 14, 2017, by and between Cogint, Inc. in favor of
111 Third Property Owner, LLC for that certain Office Lease, dated April 14,
2017, by and between IDI Holdings, LLC and 1111 Third Property Owner LLC for the
premises located at 1111 Third Avenue, Seattle, Washington.



--------------------------------------------------------------------------------

Schedule 4.7

Officers and Directors of SpinCo

Directors:

Michael Brauser – Chairman of the Board

Derek Dubner

Steve Rubin

Peter Benz

Bob Swayman

Executive officers:

Derek Dubner – Chief Executive Officer and Director

James Reilly – President

Daniel MacLachlan – Chief Financial Officer

Jeff Dell – Chief Information Officer

This schedule may be amended and/or directors and officers may be added or
deleted after the date hereof and prior to the Spin-Off Date by written notice
to Cogint.



--------------------------------------------------------------------------------

Exhibit A

Form of Amended and Restated Certificate of Incorporation

FORM OF

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

RED VIOLET, INC.

The present name of the corporation is Red Violet, Inc. The corporation was
incorporated under the name “Red Violet, Inc.” by the filing of its original
Certificate of Incorporation with the Secretary of State of the State of
Delaware on August 4, 2017. This Amended and Restated Certificate of
Incorporation of the corporation, which restates and integrates and also further
amends the provisions of the corporation’s Certificate of Incorporation, was
duly adopted in accordance with the provisions of Sections 242 and 245 of the
General Corporation Law of the State of Delaware. The Certificate of
Incorporation of the corporation is hereby amended, integrated and restated to
read in its entirety as follows:

FIRST. The name of the corporation is Red Violet, Inc.

SECOND. The address of the corporation’s registered office in the State of
Delaware is Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801,
New Castle County. The name of its registered agent at such address is The
Corporation Trust Company.

THIRD. The purpose of the corporation is to engage in any lawful act or activity
for which corporations may be organized under the General Corporation Law of the
State of Delaware.

FOURTH.

(A) The total number of shares of all classes of stock which the corporation
shall be authorized to issue is Two Hundred and Ten Million (210,000,000)
shares, divided into Two Hundred Million (200,000,000) shares of common stock,
par value $0.001 per share (“Common Stock”), and Ten Million (10,000,000) shares
of preferred stock, par value $0.001 per share (“Preferred Stock”).

(B) The Board of Directors of the corporation (the “Board of Directors”) is
hereby expressly authorized, by resolution or resolutions thereof, to provide,
out of the unissued shares of Preferred Stock, for one or more series of
Preferred Stock and, with respect to each such series, to fix the number of
shares constituting such series and the designation of such series, the voting
powers (if any) of the shares of such series, and the preferences and relative,
participating, optional or other special rights, if any, and any qualifications,
limitations or restrictions thereof, of the shares of such series. The powers,
preferences and relative, participating, optional and other special rights of
each series of Preferred Stock, and the qualifications, limitations or
restrictions thereof, if any, may differ from those of any and all other series
at any time outstanding.

(C) Except as may otherwise be provided in this Certificate of Incorporation
(including any certificate filed with the Secretary of State of the State of
Delaware establishing the terms of a series of Preferred Stock in accordance
with Section B of this Article FOURTH) or by applicable law, each holder of
Common Stock, as such, shall be entitled to one vote for each share of Common
Stock held of record by such holder on all matters on which stockholders
generally are entitled to vote; provided, however, that, except as otherwise
required by law, holders of Common Stock, as such, shall not be entitled to vote
on any amendment to this Certificate of Incorporation (including any certificate
filed with the Secretary of State of the State of Delaware establishing the
terms of a series of Preferred Stock in accordance with Section B of this
Article FOURTH) that relates solely to the terms of one or more outstanding
series of Preferred Stock if the holders of such affected series are entitled,
either separately or together with the holders of one or more other such series,
to vote thereon pursuant to this Certificate of Incorporation (including any
certificate filed with the Secretary of State of the State of Delaware
establishing the terms of a series of Preferred Stock in accordance with Section
B of this Article FOURTH) or pursuant to the General Corporation Law of the
State of Delaware.



--------------------------------------------------------------------------------

(D) Subject to applicable law and the rights, if any, of the holders of any
outstanding series of Preferred Stock, dividends may be declared and paid on the
Common Stock at such times and in such amounts as the Board of Directors in its
discretion shall determine.

(E) Upon the dissolution, liquidation or winding up of the corporation, subject
to the rights, if any, of the holders of any outstanding series of Preferred
Stock, the holders of the Common Stock shall be entitled to receive the assets
of the corporation available for distribution to its stockholders ratably in
proportion to the number of shares held by them.

(F) Subject to the rights of the holders of any series of Preferred Stock
pursuant to the terms of this Certificate of Incorporation or any resolution or
resolutions providing for the issuance of such series of stock adopted by the
Board of Directors, the number of authorized shares of Preferred Stock may be
increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority of the stock
of the corporation entitled to vote generally in the election of directors
irrespective of the provisions of Section 242(b)(2) of the General Corporation
Law of the State of Delaware.

FIFTH. Unless and except to the extent that the bylaws of the corporation shall
so require, the election of directors of the corporation need not be by written
ballot.

SIXTH.

(A) In furtherance and not in limitation of the powers conferred by the laws of
the State of Delaware, the Board of Directors of the corporation is expressly
authorized to make, alter and repeal the bylaws of the corporation.

(B) The number of directors constituting the whole Board of Directors shall be
fixed from time to time by resolution of the Board of Directors, provided that
the Board of Directors shall not be composed of less than three, nor more than
15, directors.

(C) Vacancies and newly created directorships on the Board of Directors may be
filled only by a majority of the directors then in office, even if less than a
quorum, or by a sole remaining director.

SEVENTH. Subject to the rights of the holders of any series of Preferred Stock
and to the requirements of applicable law, special meetings of stockholders of
the corporation for any purpose or purposes may be called at any time only by
the chairman of the Board of Directors or the president of the corporation or at
the written request of a majority of the members of the Board of Directors and
may not be called by any other person, and any power of stockholders to call a
special meeting is specifically denied.

EIGHTH. Except as authorized in advance by a resolution adopted by the Board of
Directors or except as otherwise provided for or fixed pursuant to the
provisions of Article FOURTH of this Certificate of Incorporation relating to
the rights of holders of any series of Preferred Stock, any action required or
permitted to be taken by the stockholders of the corporation must be effected at
a duly called annual or special meeting of the stockholders of the corporation,
and the taking of any action by written consent of the stockholders in lieu of a
meeting of the stockholders is specifically denied.

NINTH. A director of the corporation shall not be liable to the corporation or
its stockholders for monetary damages for breach of fiduciary duty as a
director, except to the extent such exemption from liability or limitation
thereof is not permitted under the General Corporation Law of the State of
Delaware as the same exists or may hereafter be amended. Any amendment,
modification or repeal of the foregoing sentence shall not adversely affect any
right or protection of a director of the corporation hereunder in respect of any
act or omission occurring prior to the time of such amendment, modification or
repeal.

 

2



--------------------------------------------------------------------------------

TENTH. The corporation reserves the right at any time, and from time to time, to
amend, alter, change or repeal any provision contained in this Certificate of
Incorporation, and other provisions authorized by the laws of the State of
Delaware at the time in force may be added or inserted, in the manner now or
hereafter prescribed by law; and all rights, preferences and privileges of any
nature conferred upon stockholders, directors or any other persons by and
pursuant to this Certificate of Incorporation in its present form or as
hereafter amended are granted subject to the rights reserved in this article.

ELEVENTH. The corporation shall not be subject to the provisions of Section 203
of the General Corporation Law of the State of Delaware.

[Signature on next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Red Violet, Inc. has caused this Amended and Restated
Certificate of Incorporation to be executed by its duly authorized officer on
this [●] day of [●], 2018.

 

RED VIOLET, INC. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

4



--------------------------------------------------------------------------------

Exhibit B

Form of Amended and Restated Bylaws

FORM OF

AMENDED AND RESTATED

BYLAWS

OF

RED VIOLET, INC.

(hereinafter called the “Corporation”)

Adopted [●], 2018

ARTICLE ONE

OFFICES

1.01 Registered Office. The registered office of the Corporation shall be fixed
in the certificate of incorporation.

1.02 Other Offices. The Corporation may also have an office or offices, and keep
the books and records of the Corporation, except as may otherwise be required by
law, at such other place or places, either within or without the State of
Delaware, as the board of directors may from time to time determine or the
business of the Corporation may require.

ARTICLE TWO

MEETINGS OF STOCKHOLDERS

2.01 Annual Meetings. An annual meeting of stockholders for the purpose of
electing directors and for the transaction of such other business as may
properly be brought before the meeting shall be held at such time and place, if
any, either within or without the State of Delaware, as may be determined by the
board of directors.

2.02 Special Meetings. The chairman of the board, the president, or a majority
of the members of the board of directors by written request shall have the power
to call a special meeting of stockholders at any time. Special meetings of
stockholders may not be called by any other person.

2.03 Notice of Meetings. Whenever stockholders are required or permitted to take
any action at a meeting, a notice of the meeting shall be given that shall state
the place, if any, date and time of the meeting (and the means of remote
communications, if any, by which stockholders and proxyholders may be deemed to
be present in person and vote at such meeting), the record date for determining
the stockholders entitled to vote at the meeting (if such date is different from
the record date for stockholders entitled to notice of the meeting) and, in the
case of a special meeting, the purpose or purposes for which the meeting is
called. Unless otherwise provided by law, the certificate of incorporation or
these bylaws, the notice of any meeting shall be given not less than ten
(10) nor more than sixty (60) days before the date of the meeting to each
stockholder entitled to vote at the meeting as of the record date for
determining the stockholders entitled to notice of the meeting. Business
transacted at any special meeting shall be limited to the purposes stated in the
notice to stockholders.

2.04 List of Stockholders Entitled to Vote. The Corporation shall prepare and
make, at least ten (10) days before every meeting of stockholders, a complete
list of the stockholders entitled to vote at the meeting (provided, however, if
the record date for determining the stockholders entitled to vote at the meeting
is less than ten (10) days before the date of the meeting, the list shall
reflect the stockholders entitled to vote as of the tenth day before the meeting
date), arranged in alphabetical order and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any stockholder for any purpose
germane to the meeting at least ten (10) days before the meeting (i) on a
reasonably



--------------------------------------------------------------------------------

accessible electronic network, provided that the information required to gain
access to such list is provided with the notice of meeting or (ii) during
ordinary business hours at the principal place of business of the Corporation.
If the meeting is to be held at a place, then a list of stockholders entitled to
vote at the meeting shall be produced and kept at the time and place of the
meeting during the whole time thereof and may be examined by any stockholder who
is present. If the meeting is to be held solely by means of remote
communication, then the list shall also be open to the examination of any
stockholder during the whole time of the meeting on a reasonably accessible
electronic network, and the information required to access such list shall be
provided with the notice of the meeting. Except as otherwise provided by law,
the stock ledger shall be the only evidence as to who are the stockholders
entitled to examine the list of stockholders required by this Section 2.04 or to
vote in person or by proxy at any meeting of stockholders.

2.05 Fixing Date for Determination of Stockholders of Record.

(A) In order that the Corporation may determine the stockholders entitled to
notice of any meeting of stockholders or any adjournment thereof, the board of
directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted by the board of
directors, and which record date shall, unless otherwise required by law, not be
more than sixty (60) nor less than ten (10) days before the date of such
meeting. If the board of directors so fixes a date, such date shall also be the
record date for determining the stockholders entitled to vote at such meeting
unless the board of directors determines, at the time it fixes such record date,
that a later date on or before the date of the meeting shall be the date for
making such determination. If no record date is fixed by the board of directors,
the record date for determining stockholders entitled to notice of or to vote at
a meeting of stockholders shall be at the close of business on the day next
preceding the day on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held. A determination of stockholders of record entitled to notice of or to vote
at a meeting of stockholders shall apply to any adjournment of the meeting;
provided, however, that the board of directors may fix a new record date for
determination of stockholders entitled to vote at the adjourned meeting, and in
such case shall also fix as the record date for stockholders entitled to notice
of such adjourned meeting the same or an earlier date as that fixed for
determination of stockholders entitled to vote in accordance herewith at the
adjourned meeting.

(B) In order that the Corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any
rights, or entitled to exercise any rights in respect of any change, conversion
or exchange of stock or for the purpose of any other lawful action, the board of
directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted, and which record
date shall not be more than sixty (60) days prior to such action. If no such
record date is fixed, the record date for determining stockholders for any such
purpose shall be at the close of business on the day on which the board of
directors adopts the resolution relating thereto.

(C) Unless otherwise restricted by the certificate of incorporation, in order
that the Corporation may determine the stockholders entitled to express consent
to corporate action in writing without a meeting, the board of directors may fix
a record date, which record date shall not precede the date upon which the
resolution fixing the record date is adopted by the board of directors, and
which record date shall not be more than ten (10) days after the date upon which
the resolution fixing the record date is adopted by the board of directors. If
no record date for determining stockholders entitled to express consent to
corporate action in writing without a meeting is fixed by the board of
directors, (i) when no prior action of the board of directors is required by
law, the record date for such purpose shall be the first date on which a signed
written consent setting forth the action taken or proposed to be taken is
delivered to the corporation in accordance with applicable law, and (ii) if
prior action by the board of directors is required by law, the record date for
such purpose shall be at the close of business on the day on which the board of
directors adopts the resolution taking such prior action.

2.06 Organization; Chairman and Secretary. The first mentioned of the following
officers who is present at a meeting of stockholders shall be chosen as chairman
to preside over the meeting: president, chairman of the

 

2



--------------------------------------------------------------------------------

board, or a vice-president. If no such officer is present at the meeting, a
chairman of the meeting shall be chosen by the holders of a majority in voting
power of the stock entitled to vote thereat, present in person or by proxy. The
secretary, or in his or her absence, an assistant secretary, or in the absence
of the secretary and all assistant secretaries, a person whom the chairman of
the meeting shall appoint, shall act as secretary of the meeting and keep a
record of the proceedings thereof.

2.07 Inspector of Election. The Corporation may, and shall if required by law,
in advance of any meeting of stockholders, appoint one or more inspectors of
election, who may (unless otherwise required by applicable law) be employees of
the Corporation, to act at the meeting or any adjournment thereof and to make a
written report thereof. The Corporation may designate one or more persons as
alternate inspectors to replace any inspector who fails to act. In the event
that no inspector so appointed or designated is able to act at a meeting of
stockholders, the chairman of the meeting shall appoint one or more inspectors
to act at the meeting. Each inspector, before entering upon the discharge of his
or her duties, shall take and sign an oath to execute faithfully the duties of
inspector with strict impartiality and according to the best of his or her
ability. The inspector or inspectors so appointed or designated shall
(i) ascertain the number of shares of capital stock of the Corporation
outstanding and the voting power of each such share, (ii) determine the shares
of capital stock of the Corporation represented at the meeting and the validity
of proxies and ballots, (iii) count all votes and ballots, (iv) determine and
retain for a reasonable period a record of the disposition of any challenges
made to any determination by the inspectors, and (v) certify their determination
of the number of shares of capital stock of the Corporation represented at the
meeting and such inspectors’ count of all votes and ballots. Such certification
and report shall specify such other information as may be required by law. In
determining the validity and counting of proxies and ballots cast at any meeting
of stockholders of the Corporation, the inspectors may consider such information
as is permitted by applicable law. No person who is a candidate for an office at
an election may serve as an inspector at such election.

2.08 Conduct of Meetings. The date and time of the opening and the closing of
the polls for each matter upon which the stockholders will vote at a meeting
shall be announced at the meeting by the person presiding over the meeting. The
board of directors may adopt by resolution such rules and regulations for the
conduct of the meeting of stockholders as it shall deem appropriate. Except to
the extent inconsistent with such rules and regulations as adopted by the board
of directors, the chairman of the meeting shall have the right and authority to
convene the meeting, to prescribe such rules, regulations and procedures and to
do all such acts as, in the judgment of such presiding person, are appropriate
for the proper conduct of the meeting. Such rules, regulations or procedures,
whether adopted by the board of directors or prescribed by the chairman of the
meeting, may include, without limitation, the following: (i) the establishment
of an agenda or order of business for the meeting; (ii) rules and procedures for
maintaining order at the meeting and the safety of those present;
(iii) limitations on attendance at or participation in the meeting to
stockholders of record of the Corporation, their duly authorized and constituted
proxies or such other persons as the presiding person of the meeting shall
determine; (iv) restrictions on entry to the meeting after the time fixed for
the commencement thereof; and (v) limitations on the time allotted to questions
or comments by participants. The chairman of the meeting, in addition to making
any other determinations that may be appropriate to the conduct of the meeting,
shall, if the facts warrant, determine and declare to the meeting that a matter
or business was not properly brought before the meeting and if the chairman
should so determine, shall so declare to the meeting and any such matter or
business not properly brought before the meeting shall not be transacted or
considered.

2.09 Quorum. A quorum for the transaction of business at any meeting of
stockholders shall be at least a majority of the shares entitled to vote at the
meeting, present in person or represented by proxy. If a quorum is present at
the opening of any meeting of stockholders, the stockholder or stockholders
present or represented may proceed with the business of the meeting
notwithstanding that a quorum is not present throughout the meeting. If a quorum
is not present at the time appointed for the meeting or within a reasonable time
thereafter as the stockholders may determine, the stockholders present or
represented may, by majority vote, adjourn the meeting to a fixed time and place
but may not transact any other business.

 

3



--------------------------------------------------------------------------------

2.10 Proxies. Each stockholder entitled to vote at a meeting of stockholders may
authorize another person or persons to act for such stockholder by proxy, but no
such proxy shall be voted or acted upon after three years from its date. A proxy
shall be irrevocable if it states that it is irrevocable and if, and only as
long as, it is coupled with an interest sufficient in law to support an
irrevocable power. A stockholder may revoke any proxy which is not irrevocable
by attending the meeting and voting in person or by delivering to the secretary
of the Corporation a revocation of the proxy or a new proxy bearing a later
date.

2.11 Right to Vote; Voting. Except as otherwise provided by the certificate of
incorporation or applicable law, each stockholder entitled to vote at any
meeting of stockholders shall be entitled to one vote for each share of stock
held by such stockholder which has voting power upon the matter in question. At
any meeting of stockholders for the election of directors at which a quorum is
present, a plurality of the votes cast shall be sufficient to elect. All other
elections and questions presented to the stockholders at a meeting at which a
quorum is present shall, unless otherwise provided by the certificate of
incorporation, these bylaws, the rules or regulations of any stock exchange
applicable to the Corporation, or applicable law or pursuant to any regulation
applicable to the Corporation or its securities, be decided by the affirmative
vote of the holders of a majority in voting power of the shares of stock of the
Corporation which are present in person or by proxy and entitled to vote
thereon. Voting at meetings of stockholders need not be by written ballot.

2.12 Adjournment. Any meeting of stockholders, annual or special, may adjourn
from time to time to reconvene at the same or some other place, and notice need
not be given of any such adjourned meeting if the time and place, if any,
thereof (and the means of remote communication, if any, by which stockholders
and proxy holders may be deemed to be present in person and vote at such
adjourned meeting) are announced at the meeting at which the adjournment is
taken. At the adjourned meeting, the Corporation may transact any business which
might have been transacted at the original meeting. If the adjournment is for
more than thirty (30) days, a notice of the adjourned meeting shall be given to
each stockholder of record entitled to vote at the meeting. If after the
adjournment a new record date for stockholders entitled to vote is fixed for the
adjourned meeting, the board of directors shall fix a new record date for notice
of such adjourned meeting, and shall give notice of the adjourned meeting to
each stockholder of record entitled to vote at such adjourned meeting as of the
record date for notice of such adjourned meeting.

2.13 Notice of Stockholder Business and Nominations.

(A) Annual Meetings of Stockholders.

(1) Nominations of persons for election to the board of directors of the
Corporation and the proposal of other business to be considered by the
stockholders may be made at an annual meeting of stockholders only (a) pursuant
to the Corporation’s notice of meeting (or any supplement thereto), (b) by or at
the direction of the board of directors or any committee thereof or (c) by any
stockholder of the Corporation who was a stockholder of record of the
Corporation at the time the notice provided for in this Section 2.13 is
delivered to the secretary of the Corporation, who is entitled to vote at the
meeting and who complies with the notice procedures set forth in this
Section 2.13.

(2) For any nominations or other business to be properly brought before an
annual meeting by a stockholder pursuant to clause (c) of paragraph (A)(1) of
this Section 2.13, the stockholder must have given timely notice thereof in
writing to the secretary of the Corporation and any such proposed business
(other than the nominations of persons for election to the board of directors)
must constitute a proper matter for stockholder action. To be timely, a
stockholder’s notice shall be delivered to the secretary at the principal
executive offices of the Corporation not later than the close of business on the
ninetieth (90th) day, nor earlier than the close of business on the one hundred
twentieth (120th) day, before the first anniversary of the preceding year’s
annual meeting. However, in the event the date of the annual meeting is more
than thirty (30) days before or more than seventy (70) days after such
anniversary date, notice by the stockholder must be so delivered not earlier
than the close of business on the one hundred twentieth (120th) day before such
annual meeting and not later than the close of business on the later of the
ninetieth (90th) day before

 

4



--------------------------------------------------------------------------------

such annual meeting or the tenth (10th) day following the day on which public
announcement of the date of such meeting is first made by the Corporation). In
no event shall the public announcement of an adjournment or postponement of an
annual meeting commence a new time period (or extend any time period) for the
giving of a stockholder’s notice as described above. Such stockholder’s notice
shall set forth: (a) as to each person whom the stockholder proposes to nominate
for election as a director (i) all information relating to such person that is
required to be disclosed in solicitations of proxies for election of directors
in an election contest, or is otherwise required, in each case pursuant to and
in accordance with Section 14(a) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder, and (ii) such person’s written consent to being named in the
Corporation’s proxy statement as a nominee and to serving as a director if
elected; (b) as to any other business that the stockholder proposes to bring
before the meeting, a brief description of the business desired to be brought
before the meeting, the text of the proposal or business (including the text of
any resolutions proposed for consideration and in the event that such business
includes a proposal to amend the bylaws of the Corporation, the language of the
proposed amendment), the reasons for conducting such business at the meeting and
any material interest in such business of such stockholder and the beneficial
owner, if any, on whose behalf the proposal is made; and (c) as to the
stockholder giving the notice and the beneficial owner, if any, on whose behalf
the nomination or proposal is made (i) the name and address of such stockholder,
as they appear on the Corporation’s books, and of such beneficial owner,
(ii) the class or series and number of shares of capital stock of the
Corporation which are owned beneficially and of record by such stockholder and
such beneficial owner, (iii) a description of any agreement, arrangement or
understanding with respect to the nomination or proposal between or among such
stockholder and/or such beneficial owner, any of their respective affiliates or
associates, and any others acting in concert with any of the foregoing,
including, in the case of a nomination, the nominee, (iv) a description of any
agreement, arrangement or understanding (including any derivative or short
positions, profit interests, options, warrants, convertible securities, stock
appreciation or similar rights, hedging transactions, and borrowed or loaned
shares) that has been entered into as of the date of the stockholder’s notice
by, or on behalf of, such stockholder and such beneficial owners, whether or not
such instrument or right shall be subject to settlement in underlying shares of
capital stock of the Corporation, the effect or intent of which is to mitigate
loss to, manage risk or benefit of share price changes for, or increase or
decrease the voting power of, such stockholder or such beneficial owner, with
respect to securities of the Corporation, (v) a representation that the
stockholder is a holder of record of stock of the Corporation entitled to vote
at such meeting and intends to appear in person or by proxy at the meeting to
propose such business or nomination, (vi) a representation whether the
stockholder or the beneficial owner, if any, intends or is part of a group which
intends (a) to deliver a proxy statement and/or form of proxy to holders of at
least the percentage of the Corporation’s outstanding capital stock required to
approve or adopt the proposal or elect the nominee and/or (b) otherwise to
solicit proxies or votes from stockholders in support of such proposal or
nomination, and (vii) any other information relating to such stockholder and
beneficial owner, if any, required to be disclosed in a proxy statement or other
filings required to be made in connection with solicitations of proxies for, as
applicable, the proposal and/or for the election of directors in an election
contest pursuant to and in accordance with Section 14(a) of the Exchange Act and
the rules and regulations promulgated thereunder. The foregoing notice
requirements of this paragraph (A) of this Section 2.13 shall be deemed
satisfied by a stockholder with respect to business or a nomination if the
stockholder has notified the Corporation of his, her or its intention to present
a proposal or make a nomination at an annual meeting in compliance with
applicable rules and regulations promulgated under the Exchange Act and such
stockholder’s proposal or nomination has been included in a proxy statement that
has been prepared by the Corporation to solicit proxies for such annual meeting.
The Corporation may require any proposed nominee to furnish such other
information as the Corporation may reasonably require to determine the
eligibility of such proposed nominee to serve as a director of the Corporation.

(3) Notwithstanding anything in the second sentence of paragraph (A)(2) of this
Section 2.13 to the contrary, in the event that the number of directors to be
elected to the board of directors of the Corporation at the annual meeting is
increased effective after the time period for which nominations would otherwise
be

 

5



--------------------------------------------------------------------------------

due under paragraph (A)(2) of this Section 2.13 and there is no public
announcement by the Corporation naming the nominees for the additional
directorships at least one hundred (100) days before the first anniversary of
the preceding year’s annual meeting, a stockholder’s notice required by this
Section 2.13 shall also be considered timely, but only with respect to nominees
for the additional directorships, if it shall be delivered to the secretary at
the principal executive offices of the Corporation not later than the close of
business on the tenth (10th) day following the day on which such public
announcement is first made by the Corporation.

(B) Special Meetings of Stockholders. Only such business shall be conducted at a
special meeting of stockholders as shall have been brought before the meeting
pursuant to the Corporation’s notice of meeting.

(C) General.

(1) Except as otherwise expressly provided in any applicable rule or regulation
promulgated under the Exchange Act, only such persons who are nominated in
accordance with the procedures set forth in this Section 2.13 shall be eligible
to be elected at a meeting of stockholders of the Corporation to serve as
directors and only such business shall be conducted at a meeting of stockholders
as shall have been brought before the meeting in accordance with the procedures
set forth in this Section 2.13. Except as otherwise provided by law, the
chairman of the meeting shall have the power and duty (a) to determine whether a
nomination or any business proposed to be brought before the meeting was made or
proposed, as the case may be, in accordance with the procedures set forth in
this Section 2.13 (including whether the stockholder or beneficial owner, if
any, on whose behalf the nomination or proposal is made solicited (or is part of
a group which solicited) or did not so solicit, as the case may be, proxies or
votes in support of such stockholder’s nominee or proposal in compliance with
such stockholder’s representation as required by clause (A)(2)(c)(vi) of this
Section 2.13) and (b) if any proposed nomination or business was not made or
proposed in compliance with this Section 2.13, to declare that such nomination
shall be disregarded or that such proposed business shall not be transacted.
Notwithstanding the foregoing provisions of this Section 2.13, unless otherwise
required by law, if the stockholder (or a qualified representative of the
stockholder) does not appear at the meeting of stockholders of the Corporation
to present a nomination or proposed business, such nomination shall be
disregarded and such proposed business shall not be transacted, notwithstanding
that proxies in respect of such vote may have been received by the Corporation.
For purposes of this Section 2.13, to be considered a qualified representative
of the stockholder, a person must be a duly authorized officer, manager or
partner of such stockholder or must be authorized by a writing executed by such
stockholder or an electronic transmission delivered by such stockholder to act
for such stockholder as proxy at the meeting of stockholders and such person
must produce such writing or electronic transmission, or a reliable reproduction
of the writing or electronic transmission, at the meeting of stockholders.

(2) For purposes of this Section 2.13, “public announcement” shall include
disclosure in a press release reported by the Dow Jones News Service, Associated
Press or other national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act and the rules and regulations promulgated
thereunder.

(3) Notwithstanding the foregoing provisions of this Section 2.13, a stockholder
shall also comply with all applicable requirements of the Exchange Act and the
rules and regulations promulgated thereunder with respect to the matters set
forth in this Section 2.13; provided however, that any references in these
bylaws to the Exchange Act or the rules and regulations promulgated thereunder
are not intended to and shall not limit any requirements applicable to
nominations or proposals as to any other business to be considered pursuant to
this Section 2.13, and compliance with paragraph (A)(1)(c) of this Section 2.13
shall be the exclusive means for a stockholder to make nominations or submit
other business (other than, as provided in the penultimate sentence of paragraph
(A)(2)hereof, business or nominations brought properly under and in compliance
with Rule 14a-8 of the Exchange Act, as such Rules may be amended from time to
time). Nothing in this Section 2.13 shall be deemed to affect any rights (a) of
stockholders to request inclusion of

 

6



--------------------------------------------------------------------------------

proposals or nominations in the Corporation’s proxy statement pursuant to
applicable rules and regulations promulgated under the Exchange Act or (b) of
the holders of any series of Preferred Stock to elect directors pursuant to any
applicable provisions of the certificate of incorporation.

ARTICLE THREE

DIRECTORS

3.01 Board of Directors; Number. The business and affairs of the Corporation
shall be managed by or under the direction of the board of directors. Unless
otherwise provided by the certificate of incorporation, the number of directors
constituting the whole board of directors shall be determined from time to time
by the board of directors.

3.02 Qualification. No person shall be qualified for election as a director if
he is less than 18 years of age; if he is of unsound mind and has been so found
by a court of the State of Delaware or any other court of competent
jurisdiction; if he is not a natural person; or if he, at the time of the
proposed election, has the status of a bankrupt. A director need not be a
stockholder.

3.03 Election and Term. The election of directors shall take place at each
annual meeting of stockholders. Each director shall hold office until his
successor is duly elected and qualified, or until his earlier death, resignation
or removal.

3.04 Removal of Directors. Subject to the certificate of incorporation and
applicable law, any director may be removed from office, with or without cause,
by the stockholders, and the vacancy created by such removal may be filled only
by a majority of the directors then in office, even if less than a quorum, or by
a sole remaining director.

3.05 Vacancies. Subject to the certificate of incorporation, these bylaws and
applicable law, vacancies in the board of directors may be filled only by a
majority of the directors then in office, even if less than a quorum, or a sole
remaining director, and each director so elected shall hold office until the
expiration of the term of office of the director whom he or she has replaced or
until his or her successor is duly elected and qualified.

3.06 Place of Meetings. Meetings of the board of directors may be held at any
place within or outside Delaware.

3.07 Calling of Meetings. Meetings of the board of directors shall be held from
time to time at such time and at such place, if any, as determined by the board
of directors, the chairman of the board, the president or the secretary, or upon
the request in writing of any two directors.

3.08 Notice of Meeting. Notice of the time and place of each meeting of the
board of directors shall be given to each director in accordance with
Section 8.01 of these bylaws not less than 24 hours before the time when the
meeting is to be held. A notice of a meeting of directors need not specify the
purpose of or the business to be transacted at the meeting. Notwithstanding the
foregoing, (i) provided a quorum of directors is present, each newly elected
board of directors may without notice hold its first meeting immediately
following the meeting of stockholders at which such board of directors is
elected and (ii) the board of directors may appoint a day or days in any month
or months for regular meetings of the board of directors at a place and hour to
be named and, so long as a copy of any resolution of the board of directors
fixing the place and time of such regular meetings shall be sent to each
director promptly after being passed, no other notice shall be required for any
such regular meeting.

3.09 Quorum; Vote Required for Action. The quorum for the transaction of
business at any meeting of the board of directors shall be a majority of the
total number of directors or such greater number or proportion of

 

7



--------------------------------------------------------------------------------

directors as the board of directors may from time to time determine. Unless
otherwise provided by the certificate of incorporation or applicable law, a
majority of the votes entitled to be cast by the directors present at a meeting
at which a quorum is present shall be the act of the board of directors.

3.10 Meeting by Telephone. Directors may participate in a meeting of the board
of directors (or a committee thereof) by means of conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in such a meeting shall
constitute presence in person at such meeting.

3.11 Action by Unanimous Consent of Directors. Unless otherwise restricted by
the certificate of incorporation or these bylaws, any action required or
permitted to be taken at any meeting of the board of directors, or of any
committee thereof, may be taken without a meeting if all members of the board of
directors or such committee, as the case may be, consent thereto in writing or
by electronic transmission and the writing or writings or electronic
transmissions are filed with the minutes of proceedings of the board of
directors or committee in accordance with applicable law.

3.12 Chairman. The chairman of any meeting of the board of directors shall be
the first mentioned of such of the following officers as have been appointed and
who is a director and is present at the meeting: chairman of the board or
president (if a director). If either of the foregoing is not present, the
directors present at the meeting shall choose one director who is present at
such meeting to act as chairman of the meeting.

3.13 Conflict of Interest. A director who is a party to, or who is a director or
officer of or has a material interest in any person who is a party to, a
material contract or transaction or proposed material contract or transaction
with the Corporation shall disclose to the Corporation the nature and extent of
his interest at the time and in the manner provided by the General Corporation
Law of the State of Delaware.

3.14 Remuneration and Expenses. The directors shall be paid such remuneration
for their services as the board of directors may from time to time determine.
The directors shall also be entitled to be reimbursed for travelling and other
expenses properly incurred by them in attending meetings of the board of
directors or any committee thereof. Nothing herein contained shall preclude any
director from serving the Corporation in any other capacity and receiving
remuneration therefor.

ARTICLE FOUR

COMMITTEES

4.01 Committees of the Board. The board of directors may appoint among its ranks
one or more committees of the board of directors, however designated, and
delegate to any such committee the full power of the board of directors, to the
fullest extent permitted by law. The board of directors may designate one or
more directors as alternate members of any committee, who may replace any absent
or disqualified member at any meeting of the committee. In the absence or
disqualification of a member of the committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not he, she
or they constitute a quorum, may unanimously appoint another member of the board
of directors to act at the meeting in place of any absent or disqualified
member.

4.02 Transaction of Business. Unless the board of directors otherwise provides,
each committee designated by the board of directors may make, alter and repeal
rules for the conduct of its business, provided that no committee shall fix its
quorum at less than a majority of the members. In the absence of such rules,
each committee shall conduct its business in the same manner as the board of
directors conducts its business pursuant to Article Three of these bylaws.

4.03 Audit Committee. The board of directors shall select annually from among
its ranks an audit committee to be composed of not fewer than three directors
none of whom shall be officers or employees of the Corporation or any of its
affiliates. The audit committee shall have the powers and duties provided by
resolution of the board of directors.

 

8



--------------------------------------------------------------------------------

ARTICLE FIVE

OFFICERS

5.01 Appointment. The board of directors may from time to time appoint a
president, one or more vice-presidents (to which title may be added words
indicating seniority or function), a secretary, a treasurer and such other
officers as the board of directors may determine, including one or more
assistants to any of the officers so appointed. One person may hold more than
one office. The board of directors may specify the duties of and, in accordance
with these bylaws and subject to the General Corporation Law of the State of
Delaware, delegate to such officers powers to manage the business and affairs of
the Corporation. Subject to Section 5.02, an officer may but need not be a
director.

5.02 Chairman of the Board. The board of directors may from time to time appoint
a chairman of the board who shall be a director. If appointed, the board of
directors may assign to the chairman of the board any of the powers and duties
that are by any provisions of these bylaws assigned to the president; and the
chairman of the board shall have such other powers and duties as the board of
directors may specify.

5.03 President. The president shall be the chief executive officer and, subject
to the authority of the board of directors, shall have general supervision of
the business of the Corporation; and the president shall have such other powers
and duties as the board of directors may specify.

5.04 Secretary. Unless otherwise determined by the board of directors, the
secretary shall be the secretary of all meetings of the board of directors,
stockholders and committees of the board of directors that the secretary
attends. The secretary shall enter or cause to be entered in records kept for
that purpose minutes of all proceedings at meetings of the board of directors,
stockholders and committees of the board of directors, whether or not the
secretary attends such meetings; the secretary shall give or cause to be given,
as and when instructed, all notices to stockholders, directors, officers,
auditors and members of committees of the board of directors; the secretary
shall be the custodian of the stamp or mechanical device generally used for
affixing the corporate seal of the Corporation and of all books, records and
instruments belonging to the Corporation, except when some other officer or
agent has been appointed for that purpose; and the secretary shall have such
other powers and duties as otherwise may be specified.

5.05 Treasurer. The treasurer shall keep proper accounting records in compliance
with applicable law and any regulation or rules applicable to the Corporation or
its securities, including any regulation or rules of the stock exchange upon
which the securities of the Corporation are listed and shall be responsible for
the deposit of money, the safekeeping of securities and the disbursement of the
funds of the Corporation; the treasurer shall render to the board of directors
whenever required an account of all his transactions as treasurer and of the
financial position of the Corporation; and the treasurer shall have such other
powers and duties as otherwise may be specified.

5.06 Powers and Duties of Officers. The powers and duties of all officers shall
be such as the terms of their engagement call for or as the board of directors
or (except for those whose powers and duties are to be specified only by the
board of directors) the president may specify. The board of directors and
(except as aforesaid) the president may, from time to time and subject to the
provisions of the General Corporation Law of the State of Delaware, vary, add to
or limit the powers and duties of any officer. Any of the powers and duties of
an officer to whom an assistant has been appointed may be exercised and
performed by such assistant, unless the board of directors or the president
otherwise directs.

5.07 Removal; Term of Office. The board of directors, in its discretion, may
remove any officer of the Corporation. Each officer appointed by the board of
directors shall hold office until his successor is appointed or until his
earlier resignation or removal.

5.08 Conflict of Interest. An officer shall disclose his interest in any
material contract or transaction or proposed material contract or transaction
with the Corporation.

 

9



--------------------------------------------------------------------------------

ARTICLE SIX

INDEMNIFICATION AND ADVANCEMENT

6.01 Right to Indemnification. The Corporation shall indemnify and hold
harmless, to the fullest extent permitted by applicable law as it presently
exists or may hereafter be amended, any person (a “Covered Person”) who was or
is made or is threatened to be made a party or is otherwise involved in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he or she, or a
person for whom he or she is the legal representative, is or was a director or
officer of the Corporation or, while a director or officer of the Corporation,
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust, enterprise or nonprofit entity, including service with respect to
employee benefit plans, against all liability and loss suffered and expenses
(including attorneys’ fees) reasonably incurred by such Covered Person.
Notwithstanding the preceding sentence, except as otherwise provided in
Section 6.03, the Corporation shall be required to indemnify a Covered Person in
connection with a Proceeding (or part thereof) commenced by such Covered Person
only if the commencement of such Proceeding (or part thereof) by the Covered
Person was authorized in the specific case by the board of directors.

6.02 Prepayment of Expenses. The Corporation shall to the fullest extent not
prohibited by applicable law pay the expenses (including attorneys’ fees)
incurred by a Covered Person in defending any Proceeding in advance of its final
disposition, provided, however, that, to the extent required by law, such
payment of expenses in advance of the final disposition of the Proceeding shall
be made only upon receipt of an undertaking by the Covered Person to repay all
amounts advanced if it should be ultimately determined that the Covered Person
is not entitled to be indemnified under this Article Six or otherwise.

6.03 Claims. If a claim for indemnification (following the final disposition of
such Proceeding) or advancement of expenses under this Article Six is not paid
in full within thirty days after a written claim therefor by the Covered Person
has been received by the Corporation, the Covered Person may file suit to
recover the unpaid amount of such claim and, if successful in whole or in part,
shall be entitled to be paid the expense of prosecuting such claim to the
fullest extent permitted by law. In any such action the Corporation shall have
the burden of proving that the Covered Person is not entitled to the requested
indemnification or advancement of expenses under applicable law.

6.04 Nonexclusivity of Rights. The rights conferred on any Covered Person by
this Article Six shall not be exclusive of any other rights which such Covered
Person may have or hereafter acquire under any statute, provision of the
certificate of incorporation, these bylaws, agreement, vote of stockholders or
disinterested directors or otherwise.

6.05 Other Sources. The Corporation’s obligation, if any, to indemnify or to
advance expenses to any Covered Person who was or is serving at its request as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, enterprise or nonprofit entity shall be reduced by any amount
such Covered Person may collect as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, enterprise or
non-profit enterprise.

6.06 Amendment or Repeal. Any right to indemnification or to advancement of
expenses of any Covered Person arising hereunder shall not be eliminated or
impaired by an amendment to or repeal of these bylaws after the occurrence of
the act or omission that is the subject of the civil, criminal, administrative
or investigative action, suit or proceeding for which indemnification or
advancement of expenses is sought.

6.07 Other Indemnification and Advancement of Expenses. This Article Six shall
not limit the right of the Corporation, to the extent and in the manner
permitted by law, to indemnify and to advance expenses to persons other than
Covered Persons when and as authorized by appropriate corporate action.

 

10



--------------------------------------------------------------------------------

ARTICLE SEVEN

STOCK CERTIFICATES

7.01 Certificates; Uncertificated Stock. The shares of the Corporation shall be
represented by certificates, provided that the board of directors may provide by
resolution or resolutions that some or all of any or all classes or series of
stock shall be uncertificated shares. Any such resolution shall not apply to
shares represented by a certificate until such certificate is surrendered to the
Corporation. Every holder of stock represented by certificates shall be entitled
to have a certificate signed by or in the name of the Corporation by the
chairman of the board, if any, or the president or a vice president, and by the
treasurer or an assistant treasurer, or the secretary or an assistant secretary,
of the Corporation certifying the number of shares owned by such holder in the
Corporation. Any of or all the signatures on the certificate may be a facsimile.
In case any officer, transfer agent or registrar who has signed or whose
facsimile signature has been placed upon a certificate shall have ceased to be
such officer, transfer agent, or registrar before such certificate is issued, it
may be issued by the Corporation with the same effect as if such person were
such officer, transfer agent, or registrar at the date of issue.

7.02 Lost, Stolen or Destroyed Stock Certificates; Issuance of New Certificates.
The Corporation may issue a new certificate of stock in the place of any
certificate theretofore issued by it, alleged to have been lost, stolen or
destroyed, and the Corporation may require the owner of the lost, stolen or
destroyed certificate, or such owner’s legal representative, to give the
Corporation a bond sufficient to indemnify it against any claim that may be made
against it on account of the alleged loss, theft or destruction of any such
certificate or the issuance of such new certificate.

7.03 Transfers of Stock. Transfers of shares of stock of the Corporation shall
be made only on the books of the Corporation upon authorization by the
registered holder thereof or by such holder’s attorney thereunto authorized by a
power of attorney duly executed and filed with the secretary or a transfer agent
for such stock, and if such shares are represented by a certificate, upon
surrender of the certificate or certificates for such shares properly endorsed
or accompanied by a duly executed stock transfer power and the payment of any
taxes thereon; provided, however, that the Corporation shall be entitled to
recognize and enforce any lawful restriction on transfer.

7.04 Addresses of Stockholders. Each stockholder shall designate to the
secretary an address at which notices of meetings and all other corporate
notices may be served or mailed to such stockholder and, if any stockholder
shall fail to so designate such an address, corporate notices may be served upon
such stockholder by mail directed to the mailing address, if any, as the same
appears in the stock ledger of the Corporation or at the last known mailing
address of such stockholder.

7.05 Registered Stockholders. The Corporation shall be entitled to recognize the
exclusive right of a person registered on its books as the owner of shares to
receive dividends, and to vote as such owner, and shall not be bound to
recognize any equitable or other claim to or interest in such share or shares on
the part of any other person, whether or not it shall have express or other
notice thereof, except as otherwise provided by law.

ARTICLE EIGHT

NOTICES

8.01 Method of Giving Notices. Any notice to be given pursuant to the General
Corporation Law of the State of Delaware, the certificate of incorporation,
these bylaws or otherwise to a stockholder or director may be provided in
person, in writing or by electronic transmission. A notice so delivered shall be
deemed to have been received when it is delivered personally and a notice so
mailed shall be deemed to have been received when it is deposited in the United
States mail, postage prepaid and directed to the stockholder or director at such
person’s address as it appears on the records of the Corporation. Any notice to
stockholders given by electronic

 

11



--------------------------------------------------------------------------------

transmission shall be effective if given by a form of electronic transmission
consented to by the stockholder to whom the notice is given and shall be deemed
given: (i) if by facsimile telecommunication, when directed to a number at which
the stockholder has consented to receive notice; (ii) if by electronic mail,
when directed to an electronic mail address at which the stockholder has
consented to receive notice; (iii) if by a posting on an electronic network,
together with separate notice to the stockholder of such specific posting, upon
the later of such posting and the giving of such separate notice; and (iv) if by
another form of electronic transmission, when directed to the stockholder. For
purposes of these bylaws, “electronic transmission” means any form of
communication, not directly involving the physical transmission of paper, that
creates a record that may be retained, retrieved and reviewed by a recipient
thereof, and that may be directly reproduced in paper form by such a recipient
through an automated process.

8.02 Notice to Joint Stockholders. If two or more persons are registered as
joint holders of any share, any notice may be addressed to all such joint
holders, but notice addressed to one of such persons shall be sufficient notice
to all of them.

8.03 Waiver of Notice. Any waiver of notice, given by the person entitled to
notice, whether before or after the time stated therein, shall be deemed
equivalent to notice. Attendance of a person at a meeting shall constitute a
waiver of notice of such meeting, except when the person attends a meeting for
the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened. Neither the business to be transacted at nor the purpose of any
regular or special meeting of the stockholders, directors, or members of a
committee of directors need be specified in a waiver of notice.

ARTICLE NINE

MISCELLANEOUS

9.01 Corporate Seal. The corporate seal shall have the name of the Corporation
inscribed thereon and shall be in such form as may be approved from time to time
by the board of directors.

9.02 Fiscal Year. The fiscal year of the Corporation shall end on such day in
each year as determined from time to time by the board of directors.

9.03 Forum Selection. Unless the Corporation consents in writing to the
selection of an alternative forum, the sole and exclusive forum for (i) any
derivative action or proceeding brought against or on behalf of the Corporation,
(ii) any action asserting a claim of breach of a duty owed by any current or
former director, officer, other employee or stockholder of the Corporation to
the Corporation or the Corporation’s stockholders, (iii) any action asserting a
claim arising pursuant to any provision of the Delaware General Corporation Law,
(iv) any action as to which the Delaware General Corporation Law confers
jurisdiction upon the Court of Chancery in the State of Delaware, or (v) any
action asserting a claim governed by the internal affairs doctrine, shall, to
the fullest extent permitted by law, be the Court of Chancery in the State of
Delaware (or, only if the Court of Chancery in the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court located
within the State of Delaware). Any person or entity purchasing or otherwise
acquiring any interest in shares of capital stock of the Corporation shall be
deemed to have notice of and consented to the provisions of this Section 9.03.

9.04 Power to Amend. The power to adopt, amend and repeal the Bylaws shall be as
provided in the certificate of incorporation.

 

12